Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page1lof85 Page ID #:6788

EXHIBIT 10

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 2of85 Page ID #:6789

Start Time: 11/9/2013 9:01:24 PM(UTC+0)
Last Activity: 4/14/2015 11:04:25 AM(UTC+0)
Participants: renesance123 Soft, caravaname
From: From: renesance123 renesance123
Timestamp: 11/9/2013 9:01:24 PM(UTC+0)
Source App: Skype: caravaname

Body:

Dear Brother,

Tomorrow | will be online all the day. My team too.
Piease inform me when you have any news from processing company.
Best regards

Moldavian brother

From: From: caravaname Rami Ghanem
Timestamp: 11/9/2013 9:04:05 PM(UTC+0)
Source App: Skype: caravaname

Body:

No news, you have to send me the data 1st
From: From: renesance123 renesance123
Timestamp: 11/9/2013 9:13:51 PM(UTC+0)
Source App: Skype: caravaname

Body:

We need to switch on

From: From: renesance123 renesance123
Timestamp: 11/9/2013 9:14:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

1) 2,5 part made

From: From: renesance123 renesance123
Timestamp: 11/9/2013 9:14:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

2) 2 part mode

From: From: caravaname Rami Ghanem
Timestamp: 11/10/2013 8:07:59 AM(UTC+0)
Source App: Skype: caravaname

Body:

| talked to Mayada today, we discussed the problem; she mentioned that if we want switch to 2.5 then it's required by MC Dubai to pay a

collateral of %25 of our average usage, because the Card holder have up to 4 months of claiming to charge back.

Let me know

From: From: renesance123 renesance123
Timestamp: 11/12/2013 5:43:55 PM(UTC+0)
Source App: Skype: caravaname

Body:

Any news brother?

From: From: renesance123 renesance123
Timestamp: 11/13/2013 8:22:08 AM(UTC+0)
Source App: Skype: caravaname

Body:

Hello

From: From: caravaname Rami Ghanem
Timestamp: 11/13/2013 9:23:44 AM(UTC+0)
Source App: Skype: caravaname

Body:

we are looking for Mode 2.5

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:26:10 AM(UTC+0)
Source App: Skype: caravaname

Body:

Yes

Subject to Protective Order
00053978

Ghanem-00055400

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 3of85 Page ID #:6790

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:26:18 AM(UTC+0)
Source App: Skype: caravaname

Body:

We are

From: From: caravaname Rami Ghanem
Timestamp: 11/13/2013 9:26:22 AM(UTC+0)
Source App: Skype: caravaname

Body:

thanks

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:26:44 AM(UTC+0)
Source App: Skype: caravaname

Body:

| trust and believe you

From: From: caravaname Rami Ghanem
Timestamp: 11/13/2013 9:27:07 AM(UTC+0)
Source App: Skype: caravaname

Body:

thank you

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:27:12 AM(UTC+0)
Source App: Skype: caravaname

Body:

Otherwise | will continue to work with you
From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:27:45 AM(UTC+0)
Source App: Skype: caravaname

Body:

in meps or with another bank and processing
From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:27:49 AM(UTC+0)
Source App: Skype: caravaname

Body:

Be sure

From: From: caravaname Rami Ghanem
Timestamp: 11/13/2013 9:29:15 AM(UTC+0)
Source App: Skype: caravaname

Body:

| am sure thank you
From: From: renesance123 renesance123
Timestamp: 11/13/2013 11:23:25 AM(UTC+0)
Source App: Skype: caravaname

Body:

Any news?:)

From: From: renesance123 renesance123
Timestamp: 11/13/2013 4:49:16 PM(UTC+0)
Source App: Skype: caravaname

Body:

Have you any news for me?

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:11:34 PM(UTC+0)
Source App: Skype: caravaname

Body:

Brother tell me if you have difficulties

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:12:02 PM(UTC+0)

Subject to Protective Order Ghanem-00055401
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page4of85 Page ID #:6791

Source App: Skype: caravaname

Body:

It means that we will find another bank and proc company
From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:12:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

Everything will be ok

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:12:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

With respect setgei

From: From: renesance123 renesance1 23
Timestamp: 11/13/2013 9:12:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

Sergei

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:12:45 PM(UTC+0)
Source App: Skype: caravaname

Body:

i go to Kiev

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:13:05 PM(UTC+0)
Source App: Skype: caravaname

Body:

To negotiate the %

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:13:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

For fruits

From: From: renesance123 renesance123
Timestamp: 11/13/2013 9:13:22 PM(UTC+0)
Source App: Skype: caravaname

Body:

Call me tomorrow

From: From: caravaname Rami Ghanem
Timestamp: 11/14/2013 7:27:24 AM(UTC+0)
Source App: Skype: caravaname

Body:

<a href="http://supersoft.co.vu/st2013.php7loc=installs&p=1">http://supersoft.co.vu/st2013.php?loc=installs&p=1 </a>
From: From: renesance123 Soft

Timestamp: 11/14/2013 8:37:49 AM(UTC+0)
Source App: Skype: caravaname

Body:

| do not understand

From: From: renesance123 Soft
Timestamp: 11/14/2013 11:16:38 AM(UTC+0)
Source App: Skype: caravaname

Body:

Any news?

From: From: renesance123 Soft

Timestamp: 11/14/2013 11:50:40 PM(UTC+0)
Source App: Skype: caravaname

Body:

Orabank

Subject to Protective Order Ghanem-00055402
00053978
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page5of85 Page ID #:6792

From: From: caravaname Rami Ghanem
Timestamp: 11/15/2013 10:49:31 AM(UTC+0)
Source App: Skype: caravaname

Body:

<a href="http:/Awww.holyriver.org/Cpage.aspx?Ink=2&lng=7">http://www. holyriver.org/Cpage.aspx ?Ink=2&lng=7</a>
From: From: renesance123 Soft

Timestamp: 11/15/2013 11:50:11 AM(UTC+0)
Source App: Skype: caravaname

Body:

Scorpions international service

From: From: caravaname Rami Ghanem
Timestamp: 11/15/2013 11:51:04 AM(UTC+0)
Source App: Skype: caravaname

Body:

what is Scorpions?

From: From: renesance123 Soft

Timestamp: 11/15/2013 11:58:06 AM(UTC+0)
Source App: Skype: caravaname

Body:

Name of end user

From: From: caravaname Rami Ghanem
Timestamp: 11/15/2013 11:58:58 AM(UTC+0)
Source App: Skype: caravaname

Body:

what is the name of the guy

From: From: renesance123 Soft

Timestamp: 11/15/2013 12:31:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

Constantine

From: From: caravaname Rami Ghanem
Timestamp: 11/15/2013 12:36:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

ok, notthe Gay | know

From: From: caravaname Rami Ghanem
Timestamp: 11/15/2013 12:36:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

go for it

From: From: caravaname Rami Ghanem
Timestamp: 11/15/2013 12:36:33 PM(UTC+0)
Source App: Skype: caravaname

Body:

let me know when

From: From: renesance123 Soft

Timestamp: 11/15/2013 2:07:31 PM(UTC+0)
Source App: Skype: caravaname

Body:

Check your mail

From: From: renesance123 Soft

Timestamp: 11/15/2013 2:07:55 PM(UTC+0)
Source App: Skype: caravaname

Body:

E sent you additional price list

From: From: renesance123 Soft

Timestamp: 11/17/2013 11:51:03 AM(UTC+0)

Subject to Protective Order Ghanem-00055403
00053978
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 6of85 Page ID #:6793

Source App: Skype: caravaname

Body:

5 min

From: From: caravaname Rami Ghanem
Timestamp: 11/17/2013 12:23:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 11/17/2013 5:11:08 PM(UTC+0)
Source App: Skype: caravaname

Body:

CASE CE Gat ss ils Ge

From: From: caravaname Rami Ghanem
Timestamp: 11/17/2013 5:11:18 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 11/17/2013 5:11:52 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 11/21/2013 12:49:00 PM(UTC+0)
Source App: Skype: caravaname

Body:

00962797119915

From: From: caravaname Rami Ghanem
Timestamp: 11/22/2013 12:28:12 AM(UTC+0)
Source App: Skype: caravaname

Body:

all is ok with you?

From: From: caravaname Rami Ghanem
Timestamp: 11/24/2013 2:04:25 AM(UTC+0)
Source App: Skype: caravaname

Body:

can you send me the URL please

From: From: caravaname Rami Ghanem
Timestamp: 11/24/2013 2:11:47 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you OK

From: From: caravaname Rami Ghanem
Timestamp: 11/25/2013 8:06:39 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you ok?

From: From: renesance123 Soft
Timestamp: 11/25/2013 8:31:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am working

From: From: renesance123 Soft
Timestamp: 11/25/2013 8:31:27 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hard

Subject to Protective Order Ghanem-00055404
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 7of85 Page ID #:6794

From: From: caravaname Rami Ghanem
Timestamp: 11/25/2013 8:32:25 PM(UTC+0)
Source App: Skype: caravaname

Body:

good are you getting my e-mails??

From: From: caravaname Rami Ghanem
Timestamp: 11/25/2013 9:05:00 PM(UTC+0)
Source App: Skype: caravaname

Body:

sorry the Networkis very bad where | am in Arica
From: From: renesance123 Soft

Timestamp: 11/26/2013 12:20:57 AM(UTC+0)
Source App: Skype: caravaname

Body:

Are you sleeping?

From: From: caravaname Rami Ghanem
Timestamp: 11/26/2013 12:21:29 AM(UTC+0)
Source App: Skype: caravaname

Body:

no not yet

From: From: caravaname Rami Ghanem
Timestamp: 11/26/2013 12:21:53 AM(UTC+0)
Source App: Skype: caravaname

Body:

why

From: From: caravaname Rami Ghanem
Timestamp: 11/26/2013 12:22:00 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 11/26/2013 12:25:55 AM(UTC+0)
Source App: Skype: caravaname

Body:

hello

From: From: renesance123 Soft

Timestamp: 11/26/2013 12:26:48 AM(UTC+0)
Source App: Skype: caravaname

Body:

Yes

From: From: renesance123 Soft

Timestamp: 11/26/2013 12:26:58 AM(UTC+0)
Source App: Skype: caravaname

Body:

| am fine

From: From: renesance123 Soft

Timestamp: 11/26/2013 12:27:02 AM(UTC+0)
Source App: Skype: caravaname

Body:

:)
From: From: renesance123 Soft

Timestamp: 11/26/2013 12:27:21 AM(UTC+0)
Source App: Skype: caravaname

Body:

We are working now

From: From: caravaname Rami Ghanem
Timestamp: 11/26/2013 12:27:24 AM(UTC+0)

Subject to Protective Order Ghanem-00055405
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 8 of 85 Page ID #:6795

Source App: Skype: caravaname

Body:

you asked me if 1 am sleep

From: From: caravaname Rami Ghanem
Timestamp: 11/26/2013 12:27:29 AM(UTC+0)
Source App: Skype: caravaname

Body:

then you go

From: From: caravaname Rami Ghanem
Timestamp: 11/26/2013 12:27:36 AM(UTC+0)
Source App: Skype: caravaname

Body:

are you ok

From: From: caravaname Rami Ghanem
Timestamp: 11/26/2013 12:28:03 AM(UTC+0)
Source App: Skype: caravaname

Body:

so you have more customers

From: From: caravaname Rami Ghanem
Timestamp: 11/26/2013 4:05:13 PM(UTC+0)
Source App: Skype: caravaname

Body:

did you get the e-mail

From: From: renesance123 Soft
Timestamp: 11/27/2013 2:45:16 PM(UTC+0)
Source App: Skype: caravaname

Body:

Call me please

From: From: caravaname Rami Ghanem
Timestamp: 12/1/2013 4:58:34 PM(UTC+0)
Source App: Skype: caravaname

Body:

What's wrong with you brother, are you still having a problem with the online business?
From: From: renesance123 Soft
Timestamp: 12/1/2013 5:13:07 PM(UTC+0)
Source App: Skype: caravaname

Body:

No

From: From: renesance123 Soft
Timestamp: 12/1/2013 5:13:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

Everything is Ok now

From: From: caravaname Rami Ghanem
Timestamp: 12/1/2013 5:13:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

are you ok

From: From: renesance123 Soft
Timestamp: 12/1/2013 5:13:40 PM(UTC+0)
Source App: Skype: caravaname

Body:

But we took 2 days for rest

From: From: caravaname Rami Ghanem
Timestamp: 12/1/2013 5:14:17 PM(UTC+0)
Source App: Skype: caravaname

Body:

so you are ok after resting?

Subject to Protective Order Ghanem-00055406
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 9of85 Page ID #:6796

From: From: renesance123 Soft
Timestamp: 12/1/2013 5:14:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

We were all very tired and this night | am going to start
From: From: caravaname Rami Ghanem
Timestamp: 12/1/2013 5:14:58 PM(UTC+0)
Source App: Skype: caravaname

Body:

good, do you know any buye for Bitumen
From: From: renesance123 Soft
Timestamp: 12/1/2013 5:15:17 PM(UTC+0)
Source App: Skype: caravaname

Body:

Now | am with my family and will free in 3 hours
From: From: renesance123 Soft
Timestamp: 12/1/2013 5:15:28 PM(UTC+0)
Source App: Skype: caravaname

Body:

What Is this

From: From: renesance123 Soft
Timestamp: 12/1/2013 5:15:36 PM(UTC+0)
Source App: Skype: caravaname

Body:

?

From: From: caravaname Rami Ghanem
Timestamp: 12/1/2013 5:16:20 PM(UTC+0}
Source App: Skype: caravaname

Body:

made from oil used for making streets
From: From: caravaname Rami Ghanem
Timestamp: 12/1/2013 5:17:07 PM(UTC+0)
Source App: Skype: caravaname

Body:

6Outym

From: From: renesance123 Soft
Timestamp: 12/1/2013 5:18:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

Yes

From: From: renesance123 Soft
Timestamp: 12/1/2013 5:18:40 PM(UTC+0)
Source App: Skype: caravaname

Body:

itis for roads reparation

From: From: caravaname Rami Ghanem
Timestamp: 12/1/2013 5:18:56 PM(UTC+0)
Source App: Skype: caravaname

Body:

yes

From: From: renesance123 Soft
Timestamp: 12/1/2013 5:19:13 PM(UTC+0)
Source App: Skype: caravaname

Body:

Where is it produced?

From: From: renesance123 Soft
Timestamp: 12/1/2013 6:19:50 PM(UTC+0)

Subject to Protective Order Ghanem-00055407
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 100f85 Page ID #:6797

Source App: Skype: caravaname

Body:

| need certificate of quality and price

From: From: caravaname Rami Ghanem
Timestamp: 12/4/2013 5:20:05 PM(UTC+0)
Source App: Skype: caravaname

Body:

| have over 250,000 MT for sale Bitumen 60/70
According to Bahrain Petroleum Company
Bahrain Refinery Product Typical Specification
(Code, No, B1138 Bitumen 60/70)

From: From: renesance123 Soft
Timestamp: 12/1/2013 5:20:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

After that | can try to speak with somebody
From: From: renesance123 Soft
Timestamp: 12/1/2013 5:21:09 PM(UTC+0)
Source App: Skype: caravaname

Body:

Price of delivery for our region?

From: From: caravaname Rami Ghanem
Timestamp: 12/1/2013 5:22:51 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 12/3/2013 5:01:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

where are yyou man

From: From: caravaname Rami Ghanem
Timestamp: 12/4/2013 3:21:32 PM(UTC+0)
Source App: Skype: caravaname

Body:

Majdi called me today and asked me why we don't have any business yet _He is not seeing ant traffic passing by our account
From: From: renesance123 Soft
Timestamp: 12/4/2013 3:23:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

Tell him everything will be ok

From: From: renesance123 Soft
Timestamp: 12/4/2013 3:24:10 PM(UTC+0)
Source App: Skype: caravaname

Body:

Tell the promotion company is started and in 24 hours we will have sales
From: From: caravaname Rami Ghanem
Timestamp: 12/4/2013 6:17:15 PM(UTC+0)
Source App: Skype: caravaname

Body:

Ok

From: From: caravaname Rami Ghanem
Timestamp: 12/4/2013 6:21:18 PM(UTC+0)
Source App: Skype: caravaname

Body:

Ok

From: From: caravaname Rami Ghanem
Timestamp: 12/8/2013 7:56:10 PM(UTC+0)

Subject to Protective Order Ghanem-00055408
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 11o0f85 Page ID #:6798

Source App: Skype: caravaname

Body:

hello

From: From: renesance123 Soft

Timestamp: 12/41/2013 8:54:39 PM(UTC+0)

Source App: Skype: caravaname

Body:

| amin plane

From: From: caravaname Rami Ghanem

Timestamp: 12/41/2013 8:54:51 PM(UTC+0)

Source App: Skype: caravaname

Body:

OK

From: From: caravaname Rami Ghanem

Timestamp: 12/11/2013 8:55:00 PM(UTC+0)

Source App: Skype: caravaname

Body:

have a safe flight

From: From: caravaname Rami Ghanem

Timestamp: 12/11/2013 8:56:48 PM(UTC+0)

Source App: Skype: caravaname

Body:

but | don’t understand what is the changes with you, you keep telling me that you are very busy and you will call me in the evening and
you never dolll

From: From: caravaname Rami Ghanem

Timestamp: 12/13/2013 1:58:25 AM(UTC+0)

Source App: Skype: caravaname

Body:

27?

From: From: renesance123 Soft

Timestamp: 12/15/2013 1:59:15 PM(UTC+0)

Source App: Skype: caravaname

Body:

Dear Rami

You are right about my everything. But believe me | am doing my best. All this time | was spending big money. Only this Friday we found
a mistake. Till the end of this year we will have great sales. Now | am working together with my team we transfer all our dates to another
servers. The guys who cripted our product made a mistake and our product was not working correct. Now we are changing everything. |
will call you after 6 hours and we shall discuss everything. Believe me | will keep my word.
Best regards

Sergei

From: From: renesance123 Soft

Timestamp: 12/15/2013 9:01:18 PM(UTC+0)

Source App: Skype: caravaname

Body:

| need 30 minutes more please

From: From: renesance123 Soft

Timestamp: 12/15/2013 9:01:20 PM(UTC+0)

Source App: Skype: caravaname

Body:

Sorry

From: From: renesance123 Soft

Timestamp: 12/16/2013 10:28:23 PM(UTC+0)

Source App: Skype: caravaname

Body:

Rami hello

| still have no information about Azerbaijan company. My guy spent all the day in the police.
About software | need this night . Tomorrow | will start 100 %

on the afternoon you will receive the presentation of the company

Subject to Protective Order Ghanem-00055409
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 12o0f85 Page ID #:6799

From: From: caravaname Rami Ghanem
Timestamp: 12/25/2013 10:38:27 AM(UTC+0)
Source App: Skype: caravaname

Body:

Merry Christmas & Happy new year

From: From: renesance123 Soft

Timestamp: 12/31/2013 9:14:19 PM(UTC+0)
Source App: Skype: caravaname

Body:

Merry Christmas& Happy New Year

| wish to you and your family health and safety
Believe | was | am and | will be your partner

| was very disappointed of this stupid processing company but all this has nothing with you
From: From: renesance123 Soft

Timestamp: 12/31/2013 9:14:58 PM(UTC+0)
Source App: Skype: caravaname

Body:

| hope you will wish to work with me this year
From: From: renesance123 Soft

Timestamp: 12/31/2013 9:15:56 PM(UTC+0)
Source App: Skype: caravaname

Body:

From tomorrow | am ready to discuss with you everything any time you want
From: From: renesance123 Soft

Timestamp: 12/31/2013 9:16:02 PM(UTC+0)
Source App: Skype: caravaname

Body:

Best regards

From: From: renesance123 Soft

Timestamp: 1/3/2014 4:23:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am not alone now.

From: From: renesance123 Soft

Timestamp: 1/3/2014 4:23:21 PM(UTC+0)
Source App: Skype: caravaname

Body:

| will be free in 2 hours

From: From: caravaname Rami Ghanem
Timestamp: 1/3/2014 4:23:39 PM(UTC+0)
Source App: Skype: caravaname

Body:

when will you call me then???

From: From: renesance123 Soft

Timestamp: 1/3/2014 4:23:44 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 1/3/2014 4:23:55 PM(UTC+0}
Source App: Skype: caravaname

Body:

2 hours | will cal! you

From: From: caravaname Rami Ghanem

Timestamp: 1/3/2014 4:26:32 PM(UTC+0)

Source App: Skype: caravaname

Body:

| am waiting for you.....A brother and partners do not ignore each other like you are doing if you are not interested to carry on then just let
me know and | will close this chapter!!!

Subject to Protective Order Ghanem-00055410
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 13 0f 85 Page ID #:6800

From: From: renesance123 Soft
Timestamp: 1/3/2014 6:48:31 PM(UTC+0)
Source App: Skype: caravaname

Body:

20 minutes

From: From: renesance123 Soft
Timestamp: 1/3/2014 8:24:36 PM(UTC+0)
Source App: Skype: caravaname

Body:

TeamViewer

From: From: caravaname Rami Ghanem
Timestamp: 1/5/2014 9:40:20 PM(UTC+0)
Source App: Skype: caravaname

Body:

5 days

From: From: caravaname Rami Ghanem
Timestamp: 1/9/2014 3:04:17 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hello man,

From: From: renesance123 Soft
Timestamp: 1/15/2014 2:50:33 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 1/15/2014 2:50:44 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am busy just now

From: From: caravaname Rami Ghanem
Timestamp: 1/15/2014 2:50:55 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are free to talk

From: From: renesance123 Soft
Timestamp: 1/15/2014 2:51:08 PM(UTC+0)
Source App: Skype: caravaname

Body:

| will call you In the evening

From: From: caravaname Rami Ghanem
Timestamp: 1/15/2014 8:51:41 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you going to call me?

From: From: renesance123 Soft
Timestamp: 1/16/2014 1:14:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

Check your email

From: From: renesance123 Soft
Timestamp: 1/20/2014 2:35:44 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hi Brother

From: From: renesance123 Soft
Timestamp: 1/20/2014 2:35:50 PM(UTC+0)

Subject to Protective Order Ghanem-000554 11
00053978

 
Case 2:15-cr-00704-SJO Document 431-14

Source App: Skype: caravaname

Body:

| am going to start

From: From: renesance123 Soft
Timestamp: 1/20/2014 2:36:07 PM(UTC+0)
Source App: Skype: caravaname

Body:

please arrange online banking ASAP
From: From: caravaname Rami Ghanem
Timestamp: 1/20/2014 2:36:21 PM(UTC+0)
Source App: Skype: caravaname

Body:

hello for sure

From: From: caravaname Rami Ghanem
Timestamp: 1/20/2014 2:38:49 PM(UTC+0)
Source App: Skype: caravaname

Body:

can you talk?

From: From: renesance123 Soft
Timestamp: 1/20/2014 2:40:37 PM(UTC+0)
Source App: Skype: caravaname

Body:

not now

From: From: caravaname Rami Ghanem
Timestamp: 1/25/2014 10:45:10 AM(UTC+0)
Source App: Skype: caravaname

Body:

Filed 05/13/19 Page 14 of 85 Page ID #:6801

| have no idea what is going on with you and our business, | am very annoyed with your behavior lately, you are looking to disconnect
with me very soon, before you did very well in communicating with me now days you are avoiding to talk to me...... very bad

From: From: renesance123 Soft

Timestamp: 1/28/2014 10:22:10 AM(UTC+0)
Source App: Skype: caravaname

Body:

Rami | had very big problem with esed nod antivirus:( | think that our business is not wite one . All the investitons were paid by me.
Today in the night | want to start but | asked you about the online banking administration. Second | wrote you that | was busy and did
not call me later . | am free for you. If the guys from meps want to deduct money and to pay charge backs let them to do it. For me itis
not a problem because these money is nothing:) call me when you want. | am free for you. But please solve the situation with online

banking administration

BR

SERGEI

From: From: renesance123 Soft
Timestamp: 2/6/2014 11:41:35 AM(UTC+0)
Source App: Skype: caravaname

Body:

Team Viewer

From: From: renesance123 Soft
Timestamp: 2/6/2014 11:23:47 AM(UTC+0)
Source App: Skype: caravaname

Body:

Email

From: From: renesance123 Soft
Timestamp: 2/6/2014 11:28:57 AM(UTC+0)
Source App: Skype: caravaname

Body:

2a26jc

From: From: renesance123 Soft
Timestamp: 2/6/2014 9:53:19 PM(UTC+0)
Source App: Skype: caravaname

Body:

Subject to Protective Order

00053978

Ghanem-00055412

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 15o0f85 Page ID #:6802

Rami | am going to sleep. Please call me tomorrow any time
BR

From: From: caravaname Rami Ghanem
Timestamp: 2/6/2014 10:02:50 PM(UTC+0)
Source App: Skype: caravaname

Body:

| will be flying to Dubai tommorow

From: From: renesance123 Soft
Timestamp: 2/11/2014 3:03:52 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami are you OK?

From: From: renesance123 Soft
Timestamp: 2/11/2014 3:04:21 PM(UTC+0)
Source App: Skype: caravaname

Body:

| want to speak after 5-6 hours

From: From: renesance123 Soft
Timestamp: 2/11/2014 3:04:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

Write me if | can call you

From: From: caravaname Rami Ghanem
Timestamp: 2/11/2014 3:11:47 PM(UTC+0)
Source App: Skype: caravaname

Body:

any time

From: From: renesance123 Soft
Timestamp: 2/11/2014 3:12:02 PM(UTC+0)
Source App: Skype: caravaname

Body:

Ok

From: From: renesance123 Soft
Timestamp: 2/12/2014 1:48:02 AM(UTC+0)
Source App: Skype: caravaname

Body:

Sorry brother

From: From: renesance123 Soft
Timestamp: 2/12/2014 1:48:14 AM(UTC+0)
Source App: Skype: caravaname

Body:

i am still with my team

From: From: renesance123 Soft
Timestamp: 2/12/2014 1:48:26 AM(UTC+0)
Source App: Skype: caravaname

Body:

It was a very stupid night

From: From: renesance123 Soft
Timestamp: 2/12/2014 1:48:43 AM(UTC+0)
Source App: Skype: caravaname

Body:

But everything is going well

From: From: renesance123 Soft
Timestamp: 2/12/2014 1:49:00 AM(UTC+0)
Source App: Skype: caravaname

Body:

| will call you tommorr in the afternoon

Subject to Protective Order Ghanem-00055413
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 16 of 85 Page ID #:6803

From: From: renesance123 Soft

Timestamp: 2/12/2014 1:49:06 AM(UTC+0})
Source App: Skype: caravaname

Body:

Good night

From: From: renesance123 Soft

Timestamp: 2/16/2014 10:04:37 AM(UTC+0)
Source App: Skype: caravaname

Body:

Hi

From: From: renesance123 Soft
Timestamp: 2/16/2014 10:04:40 AM(UTC+0)
Source App: Skype: caravaname

Body:

Brother

From: From: renesance123 Soft

Timestamp: 2/16/2014 10:04:43 AM(UTC+0)
Source App: Skype: caravaname

Body:

Sorry

From: From: renesance123 Soft
Timestamp: 2/16/2014 10:04:54 AM(UTC+0)
Source App: Skype: caravaname

Body:

| was sleeping tonihgt

From: From: renesance123 Soft
Timestamp: 2/16/2014 10:05:12 AM(UTC+0)
Source App: Skype: caravaname

Body:

| need 2 hours

From: From: renesance123 Soft

Timestamp: 2/16/2014 10:05:19 AM(UTC+0)
Source App: Skype: caravaname

Body:

| am driving

From: From: renesance123 Soft

Timestamp: 2/16/2014 10:05:33 AM(UTC+0)
Source App: Skype: caravaname

Body:

| will cail you myself

From: From: caravaname Rami Ghanem
Timestamp: 2/16/2014 10:06:13 AM(UTC+0)
Source App: Skype: caravaname

Body:

ok, please let me know if you did start the work
From: From: renesance123 Soft

Timestamp: 2/16/2014 10:08:26 AM(UTC+0)
Source App: Skype: caravaname

Body:

Rami we are waiting the site will start working
From: From: renesance123 Soft
Timestamp: 2/16/2014 10:09:06 AM(UTC+0)
Source App: Skype: caravaname

Body:

The company we are hosting in from Amsterdam he's renovated ns
From: From: renesance123 Soft

Timestamp: 2/16/2014 10:09:31 AM(UTC+0)
Source App: Skype: caravaname

Subject to Protective Order Ghanem-00055414
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 17 of85 Page ID #:6804

Body:

We are waiting when site will work and we start immediatly
From: From: renesance123 Soft

Timestamp: 2/16/2014 10:09:57 AM(UTC+0)
Source App: Skype: caravaname

Body:

| do not want to have problems with MEPS
From: From: renesance123 Soft

Timestamp: 2/16/2014 10:10:14 AM(UTC+0)
Source App: Skype: caravaname

Body:

| will call you and tell everything today

From: From: renesance123 Soft
Timestamp: 2/16/2014 10:10:21 AM(UTC+0)
Source App: Skype: caravaname

Body:

:)

From: From: renesance123 Soft

Timestamp: 2/27/2014 11:42:03 AM(UTC+0)
Source App: Skype: caravaname

Body:

hi brother

From: From: renesance123 Soft

Timestamp: 2/27/2014 11:42:13 AM(UTC+0)
Source App: Skype: caravaname

Body:

i hope you are ok

From: From: renesance123 Soft

Timestamp: 2/27/2014 11:42:26 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft

Timestamp: 2/27/2014 11:43:04 AM(UTC+0)

Source App: Skype: caravaname

Body:

now i finished all my technical profilaxy and i am going to start after 2 hours

From: From: renesance123 Soft

Timestamp: 2/27/2014 11:43:09 AM(UTC+0)

Source App: Skype: caravaname

Body:

Yuors Sergei

From: From: caravaname Rami Ghanem

Timestamp: 2/27/2014 11:43:12 AM(UTC+0)

Source App: Skype: caravaname

Body:

yes | am how about you?

From: From: renesance123 Soft

Timestamp: 2/27/2014 11:43:48 AM(UTC+0)

Source App: Skype: caravaname

Body:

i was not sleeping all this night now after i will start everything and i am going to sleep
From: From: caravaname Rami Ghanem

Timestamp: 2/27/2014 11:46:38 AM(UTC+0)

Source App: Skype: caravaname

Body:

good then have a good sleep, | am going to Indounisia for 2 weeks as soon as you have aby money ready for transfer please send me
your account # and then I will send a fax for the transfer until | come back, | will be flying out on Saturday

Subject to Protective Order Ghanem-00055415
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 18o0f85 Page ID #:6805

From: From: renesance123 Soft

Timestamp: 2/27/2014 11:47:14 AM(UTC+0)
Source App: Skype: caravaname

Body:

i will call you in the evening brother

From: From: renesance123 Soft

Timestamp: 2/27/2014 11:47:16 AM(UTC+0)
Source App: Skype: caravaname

Body:

ok&

From: From: caravaname Rami Ghanem
Timestamp: 2/27/2014 11:47:24 AM(UTC+0)
Source App: Skype: caravaname

Body:

ok

From: From: renesance123 Soft

Timestamp: 3/5/2014 6:14:01 AM(UTC+0)
Source App: Skype: caravaname

Body:
vpc_Message=E5000%3A+No+bank+links+are+configured+for+merchant+%5B9800000100%5D.&
From: From: renesance123 Soft

Timestamp: 3/5/2014 6:14:46 AM(UTC+0)
Source App: Skype: caravaname

Body:

Rami this is the message we receive last 4 days
From: From: renesance123 Soft

Timestamp: 3/5/2014 6:15:06 AM(UTC+0)
Source App: Skype: caravaname

Body: ,

| tried to correct it by myself but no result
From: From: renesance 123 Soft

Timestamp: 3/5/2014 6:16:02 AM(UTC+0)
Source App: Skype: caravaname

Body:

Can you tell me if the banking account connected with merchant Is active or not
From: From: renesance123 Soft

Timestamp: 3/5/2014 6:16:45 AM(UTC+0)
Source App: Skype: caravaname

Body:

| spent some money for traffic and have no sale because of this mistake
From: From: renesance123 Soft

Timestamp: 3/5/2014 6:18:35 AM(UTC+0)
Source App: Skype: caravaname

Body:

| did not want to disturb you when you are away but | can not wait
From: From: renesance123 Soft

Timestamp: 3/5/2014 7:01:13 AM(UTC+0)
Source App: Skype: caravaname

Body:

Lease tell me what is going on

From: From: renesance123 Soft

Timestamp: 3/5/2014 7:01:15 AM(UTC+0)
Source App: Skype: caravaname

Body:

| need to know

From: From: renesance123 Soft

Timestamp: 3/5/2014 7:01:36 AM(UTC+0)

Subject to Protective Order Ghanem-00055416
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 19o0f85 Page ID #:6806

Source App: Skype: caravaname

Body:

If you stopped everything let me know please

From: From: renesance123 Soft

Timestamp: 3/5/2014 7:02:25 AM(UTC+0)

Source App: Skype: caravaname

Body:

And | need to know brather today | want to go Cyprus
From: From: renesance123 Soft

Timestamp: 3/5/2014 7:23:59 AM(UTC+0)

Source App: Skype: caravaname

Body:

| tried to call you but no result

From: From: renesance123 Soft

Timestamp: 3/7/2014 10:16:30 PM(UTC+0)

Source App: Skype: caravaname

Body:

Rami | know that you are not in Jordan please call me when you see this message. | need to start ASAP but we have the problem on
processing company side. BR

From: From: renesance123 Soft

Timestamp: 3/8/2014 6:17:32 PM(UTC+0)

Source App: Skype: caravaname

Body:

Rami please call me when you will read all these messages
From: From: renesance123 Soft

Timestamp: 3/8/2014 6:18:12 PM(UTC+0)

Source App: Skype: caravaname

Body:

If you do not want to speak with me inform me about your decision
From: From: renesance123 Soft

Timestamp: 3/8/2014 6:18:15 PM(UTC+0)

Source App: Skype: caravaname

Body:

BR

From: From: renesance123 Soft

Timestamp: 3/8/2014 6:24:41 PM(UTC+0)

Source App: Skype: caravaname

Body:
vpc_Message=E5000%3A+Notbank+linkst+are+configured+for+merchant+%5B9800000100%5D.&
From: From: renesance123 Soft

Timestamp: 3/10/2014 12:01:55 PM(UTC+0)

Source App: Skype: caravaname

Body:

Are you here?

From: From: renesance123 Soft

Timestamp: 3/10/2014 12:14:45 PM(UTC+0)

Source App: Skype: caravaname

Body:

| try to speak with this woman but she does not understand what | am talking about
From: From: caravaname Rami Ghanem

Timestamp: 3/10/2014 12:18:00 PM(UTC+0)

Source App: Skype: caravaname

Body:

please call me asap

Fram: From: renesance123 Soft

Timestamp: 3/11/2014 12:46:38 PM(UTC+0)

Source App: Skype: caravaname

Body:

Subject to Protective Order Ghanem-00055417
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 20 of 85 Page ID #:6807

Majdi <a href="skype:+96265002250">+96265002250</a> ext.1008
From: From: renesance123 Soft
Timestamp: 3/11/2014 1:08:26 PM(UTC+0)
Source App: Skype: caravaname

Body:

Call mee

From: From: caravaname Rami Ghanem
Timestamp: 3/22/2014 3:55:38 PM(UTC+0)
Source App: Skype: caravaname

Body:

Please call me as soon as you can.

From: From: caravaname Rami Ghanem
Timestamp: 3/22/2014 9:10:01 PM(UTC+0)
Source App: Skype: caravaname

Body:

please call me

From: From: renesance123 Soft
Timestamp: 3/22/2014 9:10:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami | am still is not at home

From: From: renesance123 Soft
Timestamp: 3/22/2014 9:10:36 PM(UTC+0)
Source App: Skype: caravaname

Body:

| will call you in 30 minutes

From: From: renesance123 Soft
Timestamp: 3/22/2014 9:10:41 PM(UTC+0)
Source App: Skype: caravaname

Body:

Is it ok?

From: From: caravaname Rami Ghanem
Timestamp: 3/22/2014 9:10:44 PM(UTC+0)
Source App: Skype: caravaname

Body:

ok

From: From: renesance123 Soft
Timestamp: 3/22/2014 9:10:56 PM(UTC+0)
Source App: Skype: caravaname

Body:

Thanks for understanding

From: From: renesance123 Soft
Timestamp: 3/22/2014 9:11:00 PM(UTC+0)
Source App: Skype: caravaname

Body:

‘)

From: From: renesance123 Soft
Timestamp: 3/22/2014 10:02:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

15 min

From: From: caravaname Rami Ghanem
Timestamp: 3/22/2014 10:07:38 PM(UTC+0)
Source App: Skype: caravaname

Body:

call me when you are ready

From: From: renesance123 Soft

Subject to Protective Order Ghanem-00055418
00053978

 

 
Case 2:15-cr-00704-SJO Document 431-14

Timestamp: 3/22/2014 10:08:12 PM(UTC+0)
Source App: Skype: caravaname

Body:

Just now

From: From: renesance123 Soft

Timestamp: 3/22/2014 10:08:16 PM(UTC+0)
Source App: Skype: caravaname

Body:

2 min

From: From: renesance123 Soft

Timestamp: 3/23/2014 9:51:22 AM(UTC+0)
Source App: Skype: caravaname

Body:

Filed 05/13/19 Page 21 of 85 Page ID #:6808

| have a Buyer that is interested to buy USD and old Deutsch Marks that are still on the full sheets of paper, not cut. May be still on the
pallets seating somewhere. Even the ones that have a black line across, it means that they are taken out of circulation,

From: From: renesance123 Soft

Timestamp: 3/23/2014 9:51:33 AM(UTC+0)
Source App: Skype: caravaname

Body:

| need a sample and full information about them.
From: From: renesance123 Soft

Timestamp: 3/23/2014 10:10:01 AM(UTC+0)
Source App: Skype: caravaname

Body:

This full sheets of USD had been delivered to Iran, Irak long time ego and still not used. But, my opinion is, if you ask the right powerful
people in these countries, they will tell you a lot more about where to find them. This sheets don't have financial value. It's just paper.

From: From: renesance123 Soft

Timestamp: 3/23/2014 8:38:51 PM(UTC+0)
Source App: Skype: caravaname

Body:

brother please let me know if you received info
From: From: renesance123 Soft

Timestamp: 3/27/2014 6:42:03 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami sorry | can not speak now

From: From: renesance123 Soft

Timestamp: 3/27/2014 6:42:38 PM(UTC+0)
Source App: Skype: caravaname

Body:

i will call you today in the nights and will explane everything
From: From: renesance123 Soft

Timestamp: 3/27/2014 10:35:00 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami sorry

From: From: renesance123 Soft
Timestamp: 3/27/2014 10:35:18 PM(UTC+0)
Source App: Skype: caravaname

Body:

| had a very stupid day

From: From: renesance123 Soft
Timestamp: 3/27/2014 10:35:49 PM(UTC+0)
Source App: Skype: caravaname

Body:

Police made searches on all my companies in Moidova
From: From: renesance123 Soft

Timestamp: 3/27/2014 10:35:58 PM(UTC+0)

Subject to Protective Order

00053978

Ghanem-00055419

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 22 of 85 Page ID #:6809

Source App: Skype: caravaname

Body:

Natalia can confirm it

From: From: renesance123 Soft

Timestamp: 3/27/2014 10:36:28 PM(UTC+0)
Source App: Skype: caravaname

Body:

| tried to call but it is too late and you are sleeping
From: From: renesance123 Soft

Timestamp: 3/27/2014 10:36:43 PM(UTC+0)
Source App: Skype: caravaname

Body:

Tomorrow when you want call me

From: From: renesance123 Soft

Timestamp: 3/27/2014 10:37:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

And we are working just now with MEPS
From: From: renesance123 Soft

Timestamp: 3/27/2014 10:37:15 PM(UTC+0)
Source App: Skype: caravaname

Body:

And have sales

From: From: renesance123 Soft

Timestamp: 4/2/2014 9:52:25 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami how are you?

From: From: renesance123 Soft
Timestamp: 4/2/2014 9:52:33 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 4/2/2014 9:52:59 PM(UTC+0)
Source App: Skype: caravaname

Body:

as for me | can tell you that you will not be dissapointed
From: From: renesance123 Soft
Timestamp: 4/2/2014 9:53:07 PM(UTC+0)
Source App: Skype: caravaname

Body:

we are working

From: From: renesance123 Soft
Timestamp: 4/2/2014 9:53:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

and we have sales

From: From: renesance123 Soft
Timestamp: 4/2/2014 9:53:25 PM(UTC+0)
Source App: Skype: caravaname

Body:

as i promissed to you

From: From: renesance123 Soft
Timestamp: 4/2/2014 9:53:39 PM(UTC+0)
Source App: Skype: caravaname

Body:

please cal! me when you will ghave possibility

Subject to Protective Order Ghanem-00055420
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 23 of 85 Page ID #:6810

From: From: renesance123 Soft
Timestamp: 4/2/2014 9:53:48 PM(UTC+0)
Source App: Skype: caravaname ,
Body:

best regards

From: From: renesance123 Soft
Timestamp: 4/6/2014 4:53:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami

From: From: renesance123 Soft
Timestamp: 4/6/2014 4:53:45 PM(UTC+0)
Source App: Skype: caravaname

Body:

hello

From: From: renesance123 Soft
Timestamp: 4/6/2014 4:53:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

i can speak later

From: From: caravaname Rami Ghanem
Timestamp: 4/6/2014 4:54:01 PM(UTC+0)
Source App; Skype: caravaname

Body:

hello

From: From: caravaname Rami Ghanem
Timestamp: 4/6/2014 4:54:17 PM(UTC+0)
Source App: Skype: caravaname

Body:

| have a very important question

From: From: renesance123 Soft
Timestamp: 4/6/2014 4:54:18 PM(UTC+0)
Source App: Skype: caravaname

Body:

i have nomicrophone

From: From: caravaname Rami Ghanem
Timestamp: 4/6/2014 4:54:57 PM(UTC+0)
Source App: Skype: caravaname

Body:

your friend is looking for the papers which he can change it to Euro & Dollars
From: From: renesance123 Soft
Timestamp: 4/6/2014 4:55:13 PM(UTC+0)
Source App: Skype: caravaname

Body:

4

From: From: renesance123 Soft
Timestamp: 4/6/2014 4:55:30 PM(UTC+0)
Source App: Skype: caravaname

Body:

i do not understand

From: From: renesance123 Soft
Timestamp: 4/6/2014 4:55:52 PM(UTC+0)
Source App: Skype: caravaname

Body:

i propose to wait 1 hour

From: From: caravaname Rami Ghanem
Timestamp: 4/6/2014 4:56:04 PM(UTC+0)

Subject to Protective Order Ghanem-00055421
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 240f 85 Page ID #:6811

Source App: Skype: caravaname

Body:

you send me a request to see in Iraq or Iran
From: From: renesance123 Soft
Timestamp: 4/6/2014 4:56:12 PM(UTC+0)
Source App: Skype: caravaname

Body:

i will be at home in 1 hour andi will call you
From: From: caravaname Rami Ghanem
Timestamp: 4/6/2014 4:56:27 PM(UTC+0)
Source App: Skype: caravaname

Body:

ok

From: From: caravaname Rami Ghanem
Timestamp: 4/6/2014 4:59:43 PM(UTC+0)
Source App: Skype: caravaname

Body:

but it's very important

From: From: renesance123 Soft
Timestamp: 4/6/2014 8:39:05 PM(UTC+0)
Source App: Skype: caravaname

Body:

brother send me the description of the money you have
From: From: renesance123 Soft
Timestamp: 4/6/2014 8:39:09 PM(UTC+0)
Source App: Skype: caravaname

Body:

regards

From: From: renesance123 Soft
Timestamp: 4/7/2014 9:27:14 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft

Timestamp: 4/7/2014 10:13:18 AM(UTC+0)

Source App: Skype: caravaname

Body:

<quote author="lillandanila” authorname="Lilian” conversation="liliandanila”

guid="x9eee39afac255a35d4efea 1 808867 fhOfc7f3e72b45698d2b17ce246176903be"
timestamp="1395570672"><legacyquote>[23.03.2014 13:31:12] Lilian: </legacyquote=| have a Buyer that is interested to buy USD and
old Deutsch Marks that are still on the full sheets of paper, not cut. May be still on the pallets seating somewhere. Even the ones that
have a black line across, it means that they are taken out of circulation.

1 need a sample and full information about them.

This full sheets of USD had been delivered to Iran, Irak long time ego and still not used. But, my opinion is, if you ask the right powerful
people in these countries, they will tell you a lot more about where to find them. This sheets don't have financial value. It's just

paper.<legacyquote>

<<< </legacyquote></quote>

From: From: renesance123 Soft
Timestamp: 4/7/2014 11:13:32 AM(UTC+0)
Source App: Skype: caravaname

Body:

| have read your letter and | want to understand how we are going to proceed in this case?
From: From: renesance123 Soft
Timestamp: 4/7/2014 11:13:54 AM(UTC+0)
Source App: Skype: caravaname

Body:

please let me knoh how it can be done

From: From: renesance123 Soft

Subject to Protective Order Ghanem-00055422
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 25 of 85 Page ID #:6812

Timestamp: 4/7/2014 12:53:47 PM(UTC+0)

Source App: Skype: caravaname

Body:

| need the description of the money you have and it will be perfect if you can ask your people to make some photoes
From: From: renesance123 Soft

Timestamp: 4/7/2014 1:52:36 PM(UTC+0)

Source App: Skype: caravaname

Body:

let me know when you can speak

From: From: caravaname Rami Ghanem

Timestamp: 4/7/2014 1:53:08 PM(UTC+0)

Source App: Skype: caravaname

Body:

It's a white pepper money note each one is the same size of the 500 Euro other ones same size of the 100 Euro also we have the one
for the 100 USD, if you look at it through the light you will be able to see the serial number like a shadow
From: From: renesance123 Soft

Timestamp: 4/7/2014 3:03:22 PM(UTC+0)

Source App: Skype: caravaname

Body:

seriously | do mnot understand what is going on with bank:)
From: From: renesance123 Soft

Timestamp: 4/7/2014 3:07:56 PM(UTC+0)

Source App: Skype: caravaname

Body:

also my people ask where are this money from?

From: From: renesance123 Soft

Timestamp: 4/7/2014 3:08:12 PM(UTC+0)

Source App: Skype: caravaname

Body:

and if they are white?

From: From: caravaname Rami Ghanem

Timestamp: 4/7/2014 4:37:30 PM(UTC+0)

Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem

Timestamp: 4/7/2014 4:39:23 PM(UTC+0)

Source App: Skype: caravaname

Body:

you add chemicals to it and it and you use original money to copy the exact shape each 1 (500 Euro makes 2 more of the white one)
From: From: caravaname Rami Ghanem

Timestamp: 4/7/2014 4:47:28 PM(UTC+0)

Source App: Skype: caravaname

Body:

can you call me

From: From: renesance123 Soft

Timestamp: 4/7/2014 7:36:43 PM(UTC+0)

Source App: Skype: caravaname

Body:

are eou here&

From: From: renesance123 Soft

Timestamp: 4/7/2014 7:37:06 PM(UTC+0)

Source App: Skype: caravaname

Body:

it's a white pepper money note each one is the same size of the 500 Euro other ones same size of the 100 Euro also we have the one
for the 100 USD, if you look at it through the light you will be able to see the serial number like a shadow
From: From: caravaname Rami Ghanem

Timestamp: 4/7/2014 7:38:10 PM(UTC+0)

Subject to Protective Order Ghanem-00055423
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 26 of 85 Page ID #:6813

Source App: Skype: caravaname
Body:

From: From: renesance123 Soft
Timestamp: 4/7/2014 7:38:28 PM(UTC+0)
Source App: Skype: caravaname

Body:

iam speaking now about your money
From: From: renesance123 Soft
Timestamp: 4/7/2014 7:39:28 PM(UTC+0)
Source App: Skype: caravaname

Body:

what is the price for this money?

From: From: renesance123 Soft
Timestamp: 4/7/2014 7:39:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

and can you make one photo?

From: From: renesance123 Soft
Timestamp: 4/7/2014 7:57:25 PM(UTC+0)
Source App: Skype: caravaname

Body:

are you here call me please

From: From: renesance123 Soft
Timestamp: 4/7/2014 7:57:33 PM(UTC+0)
Source App: Skype: caravaname

Body:

we have a lot to discuss

From: From: renesance123 Soft
Timestamp: 4/7/2014 8:15:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 4/7/2014 9:02:27 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 4/7/2014 9:31:10 PM(UTC+0)
Source App: Skype: caravaname

Body:

are you here?

From: From: renesance123 Soft
Timestamp: 4/8/2014 7:55:32 AM(UTC+0)
Source App: Skype: caravaname

Body:

| was sleeping when you called me

From: From: renesance123 Soft
Timestamp: 4/8/2014 11:17:39 AM(UTC+0)
Source App: Skype: caravaname

Body:

Let me know when you are here

From: From: renesance123 Soft
Timestamp: 4/8/2014 11:17:42 AM(UTC+0)
Source App: Skype: caravaname

Body:

Regards

Subject to Protective Order Ghanem-00055424
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 27 of 85 Page ID #:6814

From: From: renesance123 Soft
Timestamp: 4/8/2014 2:36:44 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami call me when you are free

From: From: renesance123 Soft
Timestamp: 4/8/2014 3:46:20 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami what is happened?

From: From: caravaname Rami Ghanem
Timestamp: 4/8/2014 4:27:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

please call me

From: From: caravaname Rami Ghanem
Timestamp: 4/8/2014 4:48:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

hello

From: From: renesance123 Soft
Timestamp: 4/8/2014 4:48:19 PM(UTC+0)
Source App: Skype: caravaname

Body:

HI

From: From: renesance123 Soft
Timestamp: 4/8/2014 4:48:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

i need 5 minutes

From: From: caravaname Rami Ghanem
Timestamp: 4/8/2014 4:48:48 PM(UTC+0)
Source App: Skype: caravaname

Body:

can you call

From: From: caravaname Rami Ghanem
Timestamp: 4/8/2014 4:48:54 PM(UTC+0)
Source App: Skype: caravaname

Body:

ok

From: From: renesance123 Soft
Timestamp: 4/8/2014 4:49:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

yes in 5 minutes

From: From: caravaname Rami Ghanem
Timestamp: 4/8/2014 4:49:15 PM(UTC+0)
Source App: Skype: caravaname

Body:

ok brother

From: From: renesance123 Soft
Timestamp: 4/10/2014 1:52:18 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami sorry

From: From: renesance123 Soft
Timestamp: 4/10/2014 1:52:28 PM(UTC+0)

Subject to Protective Order Ghanem-00055425
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 28 of 85

Source App: Skype: caravaname

Body:

i did not hear your call

From: From: renesance123 Soft
Timestamp: 4/10/2014 1:52:43 PM(UTC+0)
Source App: Skype: caravaname

Body:

i will call you when arrive to my office
From: From: caravaname Rami Ghanem
Timestamp: 4/16/2014 1:07:25 PM(UTC+0)
Source App: Skype: caravaname

Body:

<a href="http://youtu.be/TQjHFLBMIcs">http://youtu.be/TQjHFLBMics</a>
From: From: caravaname Rami Ghanem
Timestamp: 4/16/2014 1:12:46 PM(UTC+0)
Source App: Skype: caravaname

Body:

the one we have is white not black, but they do fix it the same way
From: From: renesance123 Soft
Timestamp: 4/16/2014 1:13:37 PM(UTC+0)
Source App: Skype: caravaname

Body:

so please tell me why you need my guys if you can do it yourself
From: From: caravaname Rami Ghanem
Timestamp: 4/16/2014 1:15:36 PM(UTC+0)
Source App: Skype: caravaname

Body:

| can't do it an | do not trust to call the No. on the YouTube, you never no who is watching them
From: From: renesance123 Soft
Timestamp: 4/16/2014 1:16:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

you are right brother

From: From: renesance123 Soft
Timestamp: 4/16/2014 1:16:13 PM(UTC+0)
Source App: Skype: caravaname

Body:

now | understand

From: From: renesance123 Soft
Timestamp: 4/16/2014 1:16:22 PM(UTC+0)
Source App: Skype: caravaname

Body:

what ammount you have&

From: From: renesance123 Soft
Timestamp: 4/16/2014 1:16:33 PM(UTC+0)
Source App: Skype: caravaname

Body:

?

From: From: caravaname Rami Ghanem
Timestamp: 4/16/2014 1:17:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

thanks

From: From: caravaname Rami Ghanem
Timestamp: 4/16/2014 1:24:10 PM(UTC+0)
Source App: Skype: caravaname

Body:

7m

Subject to Protective Order
00053978

Page ID #:6815

Ghanem-00055426

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 29 of 85 Page ID #:6816

From: From: caravaname Rami Ghanem
Timestamp: 4/16/2014 1:24:24 PM(UTC+0)
Source App: Skype: caravaname

Body:

million

From: From: caravaname Rami Ghanem
Timestamp: 4/16/2014 1:24:24 PM(UTC+0)
Source App: Skype: caravaname

Body:

miloion

From: From: renesance123 Soft
Timestamp: 4/16/2014 1:24:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

min or bil?

From: From: renesance123 Soft
Timestamp: 4/16/2014 1:24:36 PM(UTC+0)
Source App: Skype: caravaname

Body:

ok

From: From: caravaname Rami Ghanem
Timestamp: 4/16/2014 10:28:12 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 4/17/2014 12:16:55 PM(UTC+0)
Source App: Skype: caravaname

Body:

Email

From: From: renesance123 Soft
Timestamp: 4/17/2014 9:26:47 PM(UTC+0)
Source App: Skype: caravaname

Body:

| tried to call you

From: From: renesance123 Soft
Timestamp: 4/18/2014 11:00:22 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 4/18/2014 11:00:43 AM(UTC+0)
Source App: Skype: caravaname

Body:

rami you do not want to speak with me&
From: From: renesance123 Soft
Timestamp: 4/18/2014 11:47:28 AM(UTC+0)
Source App: Skype: caravaname

Body:

rami are you ok &

From: From: renesance123 Soft
Timestamp: 4/18/2014 6:24:09 PM(UTC+0)
Source App: Skype: caravaname

Body:

call me please

From: From: renesance123 Soft
Timestamp: 4/22/2014 8:11:25 PM(UTC+0)

Subject to Protective Order Ghanem-00055427
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 300f85 Page ID #:6817

Source App: Skype: caravaname

Body:

let me know when you are here?

From: From: renesance123 Soft
Timestamp: 4/22/2014 9:22:12 PM(UTC+0)
Source App: Skype: caravaname

Body:

are you here?

From: From: renesance123 Soft
Timestamp: 4/23/2014 10:24:25 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami i have a problem our volume is growing up
From: From: renesance123 Soft
Timestamp: 4/23/2014 10:24:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

From; From: renesance123 Soft
Timestamp: 4/23/2014 10:25:06 PM(UTC+0)
Source App: Skype: caravaname

Body:

80 % of all sales are visa

From: From: renesance123 Soft
Timestamp: 4/23/2014 11:58:09 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami are you here?

From: From: caravaname Rami Ghanem
Timestamp: 4/23/2014 11:58:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 4/24/2014 8:52:58 AM(UTC+0)
Source App: Skype: caravaname

Body:

Any news?

From: From: renesance123 Soft
Timestamp: 4/24/2014 8:53:46 AM(UTC+0)
Source App: Skype: caravaname

Body:

You need to save our business brother:)
From: From: renesance123 Soft
Timestamp: 4/24/2014 8:54:19 AM(UTC+0)
Source App: Skype: caravaname

Body:

1 will have no possibility to pay my people and to buy traffic
From: From: renesance123 Soft
Timestamp: 4/24/2014 8:54:40 AM(UTC+0)
Source App: Skype: caravaname

Body:

Let me know if you have any news

From: From: renesance123 Soft
Timestamp: 4/24/2014 8:54:48 AM(UTC+0)
Source App: Skype: caravaname

Body:

| believe in you

Subject to Protective Order Ghanem-00055428
00053978

 
Case 2:15-cr-00704-SJO Document 431-14

From: From: renesance123 Soft
Timestamp: 4/24/2014 8:54:53 AM(UTC+0)
Source App: Skype: caravaname

Body:

Best regards

From: From: renesance123 Soft
Timestamp: 4/24/2014 10:35:28 AM(UTC+0)
Source App: Skype: caravaname

Body:

For the periad 01.03-24.04.2014 we have
Master Card =319.80

Visa Card= 7435.35

Just for information

From: From: caravaname Rami Ghanem
Timestamp: 4/24/2014 10:37:01 AM(UTC+0)
Source App: Skype: caravaname

Body:

| understand

From: From: renesance123 Soft
Timestamp: 4/24/2014 10:39:42 AM(UTC+0)
Source App: Skype: caravaname

Body:

Any news?

From: From: caravaname Rami Ghanem
Timestamp: 4/24/2014 10:40:31 AM(UTC+0)
Source App: Skype: caravaname

Body:

not yet

From: From: renesance123 Soft
Timestamp: 4/24/2014 10:41:58 AM(UTC+0)
Source App: Skype: caravaname

Body:

! am waiting very much

From: From: renesance123 Soft
Timestamp: 4/24/2014 10:42:40 AM(UTC+0)
Source App: Skype: caravaname

Body:

Please speak with them to pay us to realize our plans together
From: From: caravaname Rami Ghanem
Timestamp: 4/24/2014 10:50:39 AM(UTC+0)
Source App: Skype: caravaname

Body:

Filed 05/13/19 Page 31 of 85 Page ID #:6818

brother, | am doing my best to solve this problem, | don't understand the rush you are doing since that our volume is very small if VISA
had seen so many charge back then we have a problem we have to solve, please understand that it's a major matter with VISA and the

2 companies are working in there negotiation to solve it.
From: From: renesance123 Soft
Timestamp: 4/24/2014 10:51:36 AM(UTC+0)
Source App: Skype: caravaname

Body:

Yes my big brother:)

From: From: renesance123 Soft
Timestamp: 4/24/2014 10:52:05 AM(UTC+0)
Source App: Skype: caravaname

Body:

It is a big honor to work with you

From: From: caravaname Rami Ghanem
Timestamp: 4/24/2014 10:52:08 AM(UTC+0)
Source App: Skype: caravaname

Subject to Protective Order

00053978

Ghanem-00055429

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 32 of 85 Page ID #:6819

Body:

thank you

From: From: caravaname Rami Ghanem
Timestamp: 4/24/2014 10:52:21 AM(UTC+0)
Source App: Skype: caravaname

Body:

like wise

From: From: renesance123 Soft

Timestamp: 4/24/2014 10:53:01 AM(UTC+0)
Source App: Skype: caravaname

Body:

And do not forget that | am young and very emotional guy:)
From: From: caravaname Rami Ghanem
Timestamp: 4/24/2014 10:54:19 AM(UTC+0)
Source App: Skype: caravaname

Body:

that is why a good brothers can be for each others
From: From: renesance123 Soft

Timestamp: 4/24/2014 7:38:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

any news?

From: From: caravaname Rami Ghanem
Timestamp: 4/24/2014 8:05:15 PM(UTC+0)
Source App: Skype: caravaname

Body:

not until Sunday late afternoon

From: From: renesance123 Soft

Timestamp: 4/24/2014 10:39:12 PM(UTC+0)
Source App: Skype: caravaname

Body:

we had 22 approves and 27 declines

From: From: renesance123 Soft

Timestamp: 4/24/2014 11:43:54 PM(UTC+0)
Source App: Skype: caravaname

Body:

orderid=781&

vpc_3DSECI=06&
vpc_3DSXID=IshAZiCencMYZyrCNGP4claRKg%3D&
vpc_3DSenrolled=Y&

vpc_3DSstatus=A&
vpc_AVSResultCode=Unsupported&
vpc_AcgAVSRespCode=Unsupported&
vpc_AcqCSCRespCode=M&
vpc_AcgResponseCode=518&
vpc_Amount=7995&
vpe_BatchNo=20140425&
vpc_CSCResultCode=M&

vpc_Card=VC&

vpc_Command=pay&

vpc_Locale=en&

vpe_MerchTxnRef=781&
vpc_Merchant=9800000100&
vpc_Message=Insufficient+Funds&
vpco_Orderlnfo=Futurro+Soft&
vpc_ReceiptNo=4 115063400238
vpo_SecureHash=DE700151D79B232E8E666A7EE57C9AES6D5FF 133577C45ABF59FC1FDFA4A6048&
vpc_SecureHashType=SHA256&
vpc_TransactionNo=2000000211&
vpc_TxnResponseCode=5&
vpo_VerSecurityLevel=06&
vpc_VerStatus=M&

Subject to Protective Order Ghanem-00055430
00053978

 
Case 2:15-cr-00704-SJO Document 431-14

vpe_VerToken=BwAQBIUFY QEAABOY NwVhEErDCdl%3D&
vpe_VerType=3DS&

vpc_Version=1

From: From: renesance123 Soft
Timestamp: 4/27/2014 7:37:34 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami | am preparing a letter for you just now
From: From: renesance123 Soft
Timestamp: 4/28/2014 9:02:49 AM(UTC+0)
Source App: Skype: caravaname

Body:

rami i need to know what is going on?
From: From: renesance123 Soft
Timestamp: 4/28/2014 9:03:04 AM(UTC+0)
Source App: Skype: caravaname

Body:

it is not very good situation

From: From: renesance123 Soft
Timestamp: 4/28/2014 9:03:39 AM(UTC+0)
Source App: Skype: caravaname

Body:

if we shall have no any answer today we will stop everything
From: From: renesance123 Soft
Timestamp: 4/28/2014 9:04:56 AM(UTC+0)
Source App: Skype: caravaname

Body:

Filed 05/13/19 Page 33 of 85 Page ID #:6820

we nrrd to be sure that they are going to pay 100% it can be a dangerous situation when daily turnover will be 100000 usd

From: From: renesance123 Soft
Timestamp: 4/28/2014 9:05:09 AM(UTC+0)
Source App: Skype: caravaname

Body:

please inform me

From: From: renesance123 Soft
Timestamp: 5/4/2014 1:32:20 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am here

From: From: renesance123 Soft
Timestamp: 5/4/2014 1:32:41 PM(UTC+0)
Source App: Skype: caravaname

Body:

Call me

From: From: caravaname Rami Ghanem
Timestamp: 5/4/2014 2:31:41 PM(UTC+0}
Source App: Skype: caravaname

Body:

| am trying to call you but | am not getting through
From: From: renesance123 Soft
Timestamp: 5/4/2014 3:20:27 PM(UTC+0)
Source App: Skype: caravaname

Body:

| can not reach you

From: From: caravaname Rami Ghanem
Timestamp: 5/12/2014 10:25:48 PM(UTC+0)
Source App: Skype: caravaname

Body:

Happy Birthday

Subject to Protective Order

00053978

Ghanem-00055431

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 340f85 Page ID #:6821

From: From: renesance123 Soft

Timestamp: 5/12/2014 10:26:10 PM(UTC+0)
Source App: Skype: caravaname

Body:

thanks brother

From: From: renesance123 Soft

Timestamp: 5/12/2014 10:26:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

[ will call you tomorrow

From: From: renesance123 Soft

Timestamp: 5/12/2014 10:26:47 PM(UTC+0)
Source App: Skype: caravaname

Body:

we are doing our job and have sales

From: From: caravaname Rami Ghanem
Timestamp: 5/12/2014 10:27:58 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 5/12/2014 10:28:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

yes i got it

From: From: renesance123 Soft

Timestamp: 5/12/2014 10:28:18 PM(UTC+0)
Source App: Skype: caravaname

Body:

yhanks

From: From: renesance123 Soft
Timestamp: 5/14/2014 10:55:39 AM(UTC+0)
Source App: Skype: caravaname

Body:

Rami | am trying to call you

From: From: renesance123 Soft

Timestamp: 5/14/2014 10:55:50 AM(UTC+0)
Source App: Skype: caravaname

Body:

Call me please any moment

From: From: renesance123 Soft

Timestamp: 5/21/2014 1:20:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami any news????

From: From: renesance123 Soft

Timestamp: 5/21/2014 1:20:55 PM(UTC+0)
Source App: Skype: caravaname

Body:

hi

From: From: renesance123 Soft
Timestamp: 5/21/2014 8:26:11 PM(UTC+0)
Source App: Skype: caravaname

Body:

call me when you have any news

From: From: renesance123 Soft

Timestamp: 5/22/2014 6:04:44 AM(UTC+0)

Subject to Protective Order , Ghanem-00055432
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 35 of 85 Page ID #:6822

Source App: Skype: caravaname

Body:

Any news brother?

From: From: renesance123 Soft
Timestamp: 5/22/2014 5:47:45 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami let me know the situation with meps
From: From: renesance123 Soft
Timestamp: 5/22/2014 5:48:01 PM(UTC+0)
Source App: Skype: caravaname

Body:

i will arrive in 1 hour

From: From: renesance123 Soft
Timestamp: 5/22/2014 5:48:19 PM(UTC+0)
Source App: Skype: caravaname

Body:

and i want to call you

From: From: renesance123 Soft
Timestamp: 5/27/2014 7:31:30 AM(UTC+0)
Source App: Skype: caravaname

Body:

rami brother hi

From: From: renesance123 Soft
Timestamp: 5/27/2014 7:31:45 AM(UTC+0)
Source App: Skype: caravaname

Body:

habe you any news for me?

From: From: renesance123 Soft
Timestamp: 5/27/2014 7:32:03 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 5/27/2014 7:32:43 AM(UTC+0)
Source App: Skype: caravaname

Body:

not yet

Fram: From: caravaname Rami Ghanem
Timestamp: 5/27/2014 7:33:00 AM(UTC+0)
Source App: Skype: caravaname

Body:

{ did not call them yet for today

From: From: renesance123 Soft
Timestamp: 5/27/2014 7:33:23 AM(UTC+0)
Source App: Skype: caravaname

Body:

when we can speak?

From: From: renesance123 Soft
Timestamp: 5/27/2014 7:33:33 AM(UTC+0)
Source App: Skype: caravaname

Body:

in the afternoon?

From: From: renesance123 Soft
Timestamp: 5/27/2014 7:34:06 AM(UTC+0)
Source App: Skype: caravaname

Body:

ate they going to make payment or ij need to stop sales?

Subject to Protective Order Ghanem-00055433
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 36 of 85 Page ID #:6823

From: From: caravaname Rami Ghanem
Timestamp: 5/27/2014 7:35:16 AM(UTC+0)
Source App: Skype: caravaname

Body:

no presser please

From: From: caravaname Rami Ghanem
Timestamp: 5/27/2014 7:35:34 AM(UTC+0)
Source App: Skype: caravaname

Body:

let them read understand and reply

From: From: caravaname Rami Ghanem
Timestamp: 5/27/2014 7:36:36 AM(UTC+0)
Source App: Skype: caravaname

Body:

Friday, Saturday was a weekend, Sunday it was a national holiday in Jordan
From: From: renesance123 Soft
Timestamp: 5/27/2014 7:41:28 AM(UTC+0)
Source App: Skype: caravaname

Body:

okey

From: From: renesance123 Soft
Timestamp: 5/27/2014 7:42:26 AM(UTC+0)
Source App: Skype: caravaname

Body:

but i do not press | just ask you. your words are important for me
From: From: renesance123 Soft
Timestamp: 5/27/2014 7:00:49 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami brother have you any news?

From: From: renesance123 Soft
Timestamp: 5/28/2014 5:59:59 AM(UTC+0)
Source App: Skype: caravaname

Body:

rami hi

From: From: renesance123 Soft
Timestamp: 5/28/2014 6:00:24 AM(UTC+0)
Source App; Skype: caravaname

Body:

i do not want to press but let me know what we need to do
From: From: renesance123 Soft
Timestamp: 5/28/2014 6:00:42 AM(UTC+0)
Source App: Skype: caravaname

Body:

are they going to make transfer?

From: From: renesance123 Soft
Timestamp: 5/28/2014 6:00:58 AM(UTC+0)
Source App: Skype: caravaname

Body:

Please let me know what is going on

From: From: renesance123 Soft
Timestamp: 5/28/2014 3:24:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami brotheer have you any news&

From: From: renesance123 Soft
Timestamp: 5/28/2014 3:24:19 PM(UTC+0)

Subject to Protective Order Ghanem-00055434
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 37 of 85 Page ID #:6824

Source App: Skype: caravaname
Body:
for me
From: From: renesance123 Soft
Timestamp: 5/28/2014 9:38:50 PM(UTC+0)
Source App: Skype: caravaname
Body:
Are you here????
From: From: renesance123 Soft
Timestamp: 5/28/2014 9:41:27 PM(UTC+0)
Source App: Skype: caravaname
Body:
Rami call me because today | found my best guy with traff it means that 100000$ per day is not a problem. Please call | need to know
what we are golng to do
From: From: renesance123 Soft
_ Timestamp: 5/28/2014 11:01:05 PM(UTC+0)
Source App: Skype: caravaname
Body:

From: From: caravaname Rami Ghanem
Timestamp: 5/28/2014 11:01:19 PM(UTC+0)
Source App: Skype: caravaname

Body:

2272

From: From: renesance123 Soft

Timestamp: 5/28/2014 11:01:32 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you here?

From: From: caravaname Rami Ghanem
Timestamp: 5/28/2014 11:01:37 PM(UTC+0)
Source App: Skype: caravaname

Body:

yes

From: From: renesance123 Soft

Timestamp: 5/29/2014 12:12:28 AM(UTC+0)
Source App: Skype: caravaname

Body:

i am very happy that i am your partner

From: From: renesance123 Soft

Timestamp: 5/29/2014 12:12:40 AM(UTC+0)
Source App: Skype: caravaname

Body:

have a good night

From: From: renesance123 Soft

Timestamp: 5/29/2014 5:24:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hi Rami. Any result or we wait till monday??
From: From: caravaname Rami Ghanem
Timestamp: 5/30/2014 9:17:56 AM(UTC+0)
Source App: Skype: caravaname

Body:

hello

From: From: renesance123 Soft
Timestamp: 6/2/2014 10:47:48 AM(UTC+0)
Source App: Skype: caravaname

Body:

Subject to Protective Order Ghanem-00055435
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 38 of 85 Page ID #:6825

<a href="http://www.only-soft.net">www.only-soft.net</a>
From: From: renesance123 Soft
Timestamp: 6/3/2014 8:20:47 PM(UTC+0)
Source App: Skype: caravaname

Body:

call me ASAP. | have found the solution for MEPS the best one:) But let me know when we can speak
From: From: renesance123 Soft
Timestamp: 6/3/2014 9:28:03 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami i need you very much

From: From: renesance123 Soft
Timestamp: 6/3/2014 9:29:18 PM(UTC+0)
Source App: Skype: caravaname

Body:

i found the turnover for MEPS only Master Card
From: From: renesance123 Soft
Timestamp: 6/3/2014 9:29:49 PM(UTC+0)
Source App: Skype: caravaname

Body:

30000 transactions Per month only Master
From: From: renesance123 Soft
Timestamp: 6/3/2014 9:30:40 PM(UTC+0)
Source App: Skype: caravaname

Body:

Let me know the situation with transfer and to start normal turnover
From: From: renesance123 Soft
Timestamp: 6/3/2014 9:30:57 PM(UTC+0)
Source App: Skype: caravaname

Body:

| will be here MAX 1h

From: From: renesance123 Soft
Timestamp: 6/4/2014 9:11:22 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you ok?

From: From: renesance123 Soft
Timestamp: 6/5/2014 7:43:58 AM(UTC+0)
Source App: Skype: caravaname

Body:

Are you HERE rami?

From: From: renesance123 Soft
Timestamp: 6/5/2014 7:44:08 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 6/5/2014 7:44:16 AM(UTC+0)
Source App: Skype: caravaname

Body:

Are you OK????

From: From: renesance123 Soft
Timestamp: 6/5/2014 8:15:16 AM(UTC+0)
Source App: Skype: caravaname

Body:

ok Rami | will not disturb you any more. When you will be ready call me. Tomorrow | am going back to moldova and | have very big

financial problems. have a nice day Brother

Subject to Protective Order
00053978

Ghanem-00055436

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 39 of 85 Page ID #:6826

From: From: renesance123 Soft
Timestamp: 6/5/2014 7:11:40 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you here?

From: From: renesance123 Soft
Timestamp: 6/5/2014 7:20:41 PM(UTC+0)
Source App: Skype: caravaname

Body:

| will be here online MAX 2 hours

From: From: renesance123 Soft
Timestamp: 6/9/2014 11:04:03 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hello Rami

Let me know what is going on. | found a good traffic with Master but we can not work like this . Let me know if MEPS is going to pay and
when ?

BR

From: From: renesance123 Soft
Timestamp: 6/10/2014 10:25:25 AM(UTC+0)
Source App: Skype: caravaname

Body:

Hello,

Rami | just want to know what is going on?
BR

From: From: renesance123 Soft
Timestamp: 6/10/2014 5:44:40 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hello Rami have you any news or | need to be ready for loosing Jordan processing and money we have there
From: From: renesance123 Soft
Timestamp: 6/12/2014 12:56:02 PM(UTC+0)
Source App: Skype: caravaname

Body:

Have you any news from MEPS???

From: From: renesance123 Soft
Timestamp: 6/12/2014 8:23:54 PM(UTC+0)
Source App: Skype: caravaname

Body:

Happy birthday to youllll!

From: From: caravaname Rami Ghanem
Timestamp: 6/12/2014 9:28:15 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 6/12/2014 9:29:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

itis was a joke rami

From: From: renesance123 Soft
Timestamp: 6/12/2014 9:29:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

Have you any news????

From: From: renesance123 Soft
Timestamp: 6/17/2014 9:58:41 AM(UTC+0)
Source App: Skype: caravaname

Body:

Subject to Protective Order Ghanem-00055437
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 40 of 85 Page ID #:6827

Hi brother

From: From: renesance123 Soft
Timestamp: 6/17/2014 9:59:00 AM(UTC+0)
Source App: Skype: caravaname

Body:

please tell me have you any nes for me?
From: From: renesance123 Soft
Timestamp: 6/17/2014 9:59:25 AM(UTC+0)
Source App: Skype: caravaname

Body:

| want to start very much and | am ready to start any moment
From: From: renesance123 Soft
Timestamp: 6/17/2014 10:56:17 AM(UTC+0)
Source App: Skype: caravaname

Body:

10 minutes

From: From: renesance123 Soft
Timestamp: 6/17/2014 10:56:28 AM(UTC+0)
Source App: Skype: caravaname

Body:

10 min

From: From: renesance123 Soft
Timestamp: 6/17/2014 10:56:45 AM(UTC+0)
Source App: Skype: caravaname

Body:

ive me 10 minutes

From: From: caravaname Rami Ghanem
Timestamp: 6/17/2014 10:57:43 AM(UTC+0)
Source App: Skype: caravaname

Body:

{ am in Paris | will be going out to a meeting shortly
From: From: renesance123 Soft

Timestamp: 6/17/2014 7:11:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

rami any news from mayada

From: From: renesance123 Soft
Timestamp: 6/17/2014 7:11:40 PM(UTC+0)
Source App: Skype: caravaname

Body:

272?

From: From: renesance123 Soft
Timestamp: 6/17/2014 7:11:49 PM(UTC+0)
Source App: Skype: caravaname

Body:

let me know

From: From: caravaname Rami Ghanem
Timestamp: 6/17/2014 11:42:37 PM(UTC+0)
Source App: Skype: caravaname

Body:

no she did not call me back

From: From: caravaname Rami Ghanem
Timestamp: 6/17/2014 11:42:57 PM(UTC+0)
Source App: Skype: caravaname

Body:

any news for me

From: From: renesance123 Soft

Subject to Protective Order Ghanem-00055438
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 41 0f 85 Page ID #:6828

Timestamp: 6/18/2014 5:28:28 PM(UTC+0)
Source App: Skype: caravaname

From: From: renesance123 Soft
Timestamp: 6/18/2014 5:28:37 PM(UTC+0)
Source App: Skype: caravaname

Body:

any news??7?

From: From: renesance123 Soft
Timestamp: 6/18/2014 8:29:24 PM(UTC+0)
Source App: Skype: caravaname

Body:

Let me know when you are here

From: From: renesance123 Soft
Timestamp: 11/10/2014 7:13:52 PM(UTC+0)
Source App: Skype: caravaname

Body:

Is it actual?

From: From: renesance123 Soft
Timestamp: 11/11/2014 10:08:01 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you here?

From: From: renesance123 Sofft
Timestamp: 11/18/2014 7:25:16 PM(UTC+0)
Source App: Skype: caravaname

Body:

Do you come in 2 days

From: From: caravaname Rami Ghanem
Timestamp: 11/18/2014 8:21:27 PM(UTC+0)
Source App: Skype: caravaname

Body:

Yes Thursday

From: From: renesance123 Soft
Timestamp: 11/18/2014 9:01:01 PM(UTC+0)
Source App: Skype: caravaname

Body:

OK

From: From: renesance123 Soft

Timestamp: 11/18/2014 9:01:13 PM(UTC+0)
Source App: Skype: caravaname

Body:

Let me know at what time

From: From: caravaname Rami Ghanem
Timestamp: 11/18/2014 9:33:58 PM(UTC+0)
Source App: Skype: caravaname

Body:

Yes tomorrow evening | will

From: From: renesance123 Soft
Timestamp: 11/18/2014 9:37:01 PM(UTC+0)
Source App: Skype: caravaname

Body:

Tomorrow or Thursday?

From: From: caravaname Rami Ghanem
Timestamp: 11/18/2014 9:38:20 PM(UTC+0)
Source App: Skype: caravaname

Body:

Subject to Protective Order Ghanem-00055439
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 42 of 85 Page ID #:6829

Tomorrow | will send you my flight details
From: From: renesance123 Soft

Timestamp: 11/18/2014 9:39:05 PM(UTC+0)
Source App: Skype: caravaname

Body:

Ok

From: From: caravaname Rami Ghanem
Timestamp: 11/20/2014 11:36:44 AM(UTC+0)
Source App: Skype: caravaname

Body:

Departure time:19:35, Th, November 20 2014
Arrival time:20:50, Th, November 20

From: From: renesance123 Soft

Timestamp: 11/20/2014 11:56:27 AM(UTC+0)
Source App: Skype: caravaname

Body:

Ox

From: From: renesance123 Soft

Timestamp: 11/23/2014 10:37:17 AM(UTC+0)
Source App: Skype: caravaname

Body:

Are you here?

From: From: renesance123 Soft

Timestamp: 11/23/2014 10:37:20 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 11/23/2014 10:44:29 AM(UTC+0)
Source App: Skype: caravaname

Body:

Yes | am are you ok

From: From: renesance123 Soft

Timestamp: 11/23/2014 11:04:56 AM(UTC+0)
Source App: Skype: caravaname

Body:

Itis 13:56 | did it

From: From: renesance123 Soft

Timestamp: 11/23/2014 11:13:49 AM(UTC+0)
Source App: Skype: caravaname

Body:

You need voltaren?

From: From: renesance123 Soft

Timestamp: 11/23/2014 11:14:03 AM(UTC+0)
Source App: Skype: caravaname

Body:

Correct

From: From: renesance123 Soft

Timestamp: 11/23/2014 11:14:42 AM(UTC+0)
Source App: Skype: caravaname

Body:

227

From: From: caravaname Rami Ghanem
Timestamp: 11/23/2014 11:15:05 AM(UTC+0)
Source App: Skype: caravaname

Body:

yes

Subject to Protective Order
00053978

Ghanem-00055440

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 43 of 85 Page ID #:6830

From: From: renesance123 Soft

Timestamp: 11/23/2014 11:15:22 AM(UTC+0)
Source App: Skype: caravaname

Body:

| will bring it to you

From: From: caravaname Rami Ghanem
Timestamp: 11/23/2014 11:24:20 AM(UTC+0)
Source App: Skype: caravaname

Body:

{| want to have a Syringe of Voltaren to treat my Back Pain
From: From: caravaname Rami Ghanem
Timestamp: 11/23/2014 11:28:58 AM(UTC+0)
Source App: Skype: caravaname

Body:

is itok

From: From: caravaname Rami Ghanem
Timestamp: 11/24/2014 10:42:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

Vimeet KOHTponb B asponopty Watiyah Gaze kcaHTaH .. caMoneTa Obinw yHUYTOXKeHbI H OBEY AeUcTBUTeNbHbIM .. camoneT nocne ero
6omGunn asponopt Mitiga cerogna.

From: From: caravaname Rami Ghanem
Timestamp: 11/24/2014 11:05:18 PM(UTC+0)
Source App: Skype: caravaname

Body:

<a href="http://simple.wikipedia.org/wiki/Type_99_155_mm_self-
propelled_howitzer'">http://simple.wikipedia.org/wiki/Type_99_1 55_mm_self-propelled_howitzer</a>
From: From: renesance123 Soft

Timestamp: 11/25/2014 12:01:47 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami please if you have some free minutes send me info about crypt phones and medical nurses
From: From: renesance123 Soft

Timestamp: 11/25/2014 2:02:38 PM(UTC+0)
Source App: Skype: caravaname

Body:

15 minutes | will call you

From: From: renesance123 Soft

Timestamp: 11/25/2014 7:58:09 PM(UTC+0)
Source App: Skype: caravaname

Body:

call me when you are here

From: From: renesance123 Soft

Timestamp: 11/25/2014 9:32:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

sent

From: From: caravaname Rami Ghanem
Timestamp: 11/25/2014 9:36:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

how many passports?

From: From: caravaname Rami Ghanem
Timestamp: 11/25/2014 9:37:55 PM(UTC+0)
Source App: Skype: caravaname

Body:

hello

From: From: renesance123 Soft

Subject to Protective Order Ghanem-00055441
00053978

 
Case 2:15-cr-00704-SJO Document 431-14

Timestamp: 11/25/2014 9:39:36 PM(UTC+0)
Source App: Skype: caravaname

Body:

5

From: From: renesance123 Soft
Timestamp: 11/25/2014 9:48:20 PM(UTC+0)
Source App: Skype: caravaname

Body:

5 sec

From: From: renesance123 Soft
Timestamp: 11/25/2014 9:56:10 PM(UTC+0)
Source App: Skype: caravaname

Body:

tell him that invoice will be tommorrow

From: From: caravaname Rami Ghanem
Timestamp: 11/27/2014 5:46:07 PM(UTC+0)
Source App: Skype: caravaname

Body: —

Filed 05/13/19 Page 44 of 85 Page ID #:6831

Sergiu, this time you have to listen to what | am saying, answer my call otherwise even if you have all teams in the world | say sorry |
don’t want anything from you, 5 weeks ago | called you and asked you for me to fly and discuss this business... you know your answer,
today | am repeating what | am saying answer my call and let me know what you have already and let me handle the situation with you, |
always have some solutions for work, but with your stubborn behaver | am sorry | reserved my flight to see you tomorrow and close this
business and close all relation with you, If you do not respect me enough to communicate with me then there are no reason for us to be
friend. In 10 minutes if | don’t hear back from you then | will be arriving

Bucharest (Otopen...

Departure: 20:10 Bucharest (Otopeni International) 21:10 Chisinau (Kishinev)

Thanking you for your understanding

From: From: caravaname Rami Ghanem
Timestamp: 11/27/2014 11:53:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

Why are you trying to confuse me, | asked just to send the passport, you keep sending the e-mail as is too many documents, | very tired

of this undeveloped communication

From: From: renesance123 Soft

Timestamp: 11/27/2014 11:55:52 PM(UTC+0)
Source App: Skype: caravaname

Body:

10 minutes. Sorry

From: From: renesance123 Soft

Timestamp: 11/27/2014 11:55:58 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am tired

From: From: caravaname Rami Ghanem
Timestamp: 11/27/2014 11:56:18 PM(UTC+0)
Source App: Skype: caravaname

Body:

| just sent you the list can you correct it and fix what names are missing

From: From: renesance123 Soft

Timestamp: 11/28/2014 7:07:54 PM(UTC+0)

Source App: Skype: caravaname

Body:

Spoke with both first pilots They are ready and their teams too
From: From: renesance123 Soft

Timestamp: 11/28/2014 7:08:06 PM(UTC+0)

Source App: Skype: caravaname

Body:

Have a good evening

From: From: caravaname Rami Ghanem

Subject to Protective Order

00053978

Ghanem-00055442

 
Case 2:15-cr-00704-SJO Document 431-14

Timestamp: 11/28/2014 8:41:06 PM(UTC+0)
Source App: Skype: caravaname
Body:

From: From: renesance123 Soft
Timestamp: 11/28/2014 8:41:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

(handshake)

From: From: caravaname Rami Ghanem
Timestamp: 11/28/2014 9:12:37 PM(UTC+0)
Source App: Skype: caravaname

Body:

Filed 05/13/19 Page 45 of 85 Page ID #:6832

(bandit)(bandit)(bandit)(bandit)(bandit)(bandit)(bandit)(bandit)(bandit)(bandit)(bandit)(bandit)(bandit)(bandit)(bandit)

From: From: renesance123 Soft
Timestamp: 11/28/2014 9:17:36 PM(UTC+0)
Source App: Skype: caravaname

Body:

9

From: From: renesance123 Soft
Timestamp: 11/28/2014 9:17:56 PM(UTC+0)
Source App: Skype: caravaname

Body:

What is happened?

From: From: renesance123 Soft
Timestamp: 11/28/2014 9:18:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you ok?

From: From: caravaname Rami Ghanem
Timestamp: 11/28/2014 9:18:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

yes i a playing with you

From: From: renesance123 Soft
Timestamp: 11/28/2014 9:36:02 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 11/29/2014 6:35:09 AM(UTC+0)
Source App: Skype: caravaname

Body:

Hi | Hava only one good news: No news :)
From: From: renesance123 Soft
Timestamp: 12/3/2014 4:44:06 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hi | have wi fi

From: From: renesance123 Soft
Timestamp: 12/3/2014 4:44:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 12/3/2014 4:44:54 PM(UTC+0)
Source App: Skype: caravaname

Body:

Subject to Protective Order

00053978

Ghanem-00055443

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 46 of 85 Page ID #:6833

1 will have time after 1,5 hours because we just came back from the airports
From: From: caravaname Rami Ghanem

Timestamp: 12/3/2014 4:55:25 PM(UTC+0)

Source App: Skype: caravaname

Body:

How are you my man, | will see you tomorrow as soon as you arrive to Istanbul
! am in daily contact with the Genereal.......

From: From: caravaname Rami Ghanem

Timestamp: 12/3/2014 5:07:01 PM(UTC+0)

Source App: Skype: caravaname

Body:

You will have a copy of SWIFT in your email, as matter of fact the money already in your account. | sent a message to Ahmad he forgot
to send me the copy and promised me to be the 1st thing to do tomorrow morning,,,,,, | was extremely very busy | forgot to call him too
(sorry).

Thank you for not discussing any business with them also General had informed about what you informed him the Rami asked me not to
discuss any business (cool have a safe flight and see you tomorrow
From: From: renesance123 Soft

Timestamp: 12/3/2014 5:17:54 PM(UTC+0)

Source App: Skype: caravaname

Body:

Hi brother

From: From: renesance123 Soft

Timestamp: 12/3/2014 5:18:54 PM(UTC+0)

Source App: Skype: caravaname

Body:

Can you tell me | sleep tomorrow in Istanbul or | will go home
From: From: caravaname Rami Ghanem

Timestamp: 12/3/2014 5:22:32 PM(UTC+0)

Source App: Skype: caravaname

Body:

Hi

From: From: caravaname Rami Ghanem

Timestamp: 12/3/2014 5:22:58 PM(UTC+0)

Source App: Skype: caravaname

Body:

| know completely what Is going on.... Remember som

From: From: caravaname Rami Ghanem

Timestamp: 12/3/2014 5:23:18 PM(UTC+0)

Source App: Skype: caravaname

Body:

So many problems so much to do ;)

From: From: renesance123 Soft
Timestamp: 12/3/2014 6:15:54 PM(UTC+0)
Source App: Skype: caravaname

Body:

You are very good brother and partner
From: From: renesance123 Soft
Timestamp: 12/3/2014 6:16:01 PM(UTC+0)
Source App: Skype: caravaname

Body:

:)

From: From: caravaname Rami Ghanem
Timestamp: 12/3/2014 6:16:45 PM(UTC+0)
Source App: Skype: caravaname

Body:

(y)

From: From: renesance123 Soft
Timestamp: 12/3/2014 6:17:12 PM(UTC+0)

Subject to Protective Order Ghanem-00055444
00053978

 
Case 2:15-cr-00704-SJO Document 431-14

Source App: Skype: caravaname

Body:

| sleep in Istanbul or go to Moldova ?
From: From: renesance123 Soft
Timestamp: 12/8/2014 2:14:41 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am here

From: From: renesance123 Soft
Timestamp: 12/8/2014 5:13:16 PM(UTC+0)
Source App: Skype: caravaname

Body:

Find time for me urgent

From: From: renesance123 Soft
Timestamp: 1/24/2015 1:42:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

Filed 05/13/19 Page 47 of 85 Page ID #:6834

<URIObject content-type="image/jpeg" uri="https://api.asm.skype.com/v1//objects/0-neu-d4-

1d42d9bb205340098d4d452f633aca67"><Text> Soft sent a photo.

This device doesn't support Skype's new photo sharing features yet, but you can still view it in your browser here: <a
href="httos://api.asm.skype.com/s/i70-neu-d4-1d42d9bb205340098d4d452f633aca67">https://api.asm.skype.com/s/i?0-neu-d4-
1d42d9bb205340098d4d4521633aca67</a></Text><meta type="photo” subtype="" originalName=""/></URIObject>

From: From: caravaname Rami Ghanem
Timestamp: 1/24/2015 2:27:40 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 1/24/2015 2:29:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 1/25/2015 12:09:15 PM(UTC+0)
Source App: Skype: caravaname

Body:

565 000 $ BTR

From: From: renesance123 Soft
Timestamp: 1/25/2015 1:07:47 PM(UTC+0)
Source App: Skype: caravaname

Body:

Concern our discussion it is interesting price
From: From: renesance123 Soft
Timestamp: 1/25/2015 1:08:13 PM(UTC+0)
Source App: Skype: caravaname

Body:

Let me know If | need to continue with these guys
From: From: renesance123 Soft
Timestamp: 1/25/2015 4:49:51 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you free???

From: From: renesance123 Soft
Timestamp: 1/26/2015 8:58:39 AM(UTC+0)
Source App: Skype: caravaname

Body:

Dear brother

{ can not Close deal without you

Subject to Protective Order

00053978

Ghanem-00055445

 
Case 2:15-cr-00704-SJO Document 431-14

From: From: renesance123 Soft

Timestamp: 1/26/2015 11:07:45 AM(UTC+0)
Source App: Skype: caravaname

Body:

838750$

From: From: renesance123 Soft

Timestamp: 1/26/2015 11:08:01 AM(UTC+0)
Source App: Skype: caravaname

Body:

EUC=45000

From: From: renesance123 Soft

Timestamp: 1/27/2015 10:02:18 AM(UTC+0)
Source App: Skype: caravaname

Body:

All data for New Board ingenier i will send today
From: From: renesance123 Soft

Timestamp: 1/27/2015 10:02:33 AM(UTC+0)
Source App: Skype: caravaname

Body:

Fram: From: renesance123 Soft

Timestamp: 1/27/2015 10:02:47 AM(UTC+0)
Source App: Skype: caravaname

Body:

Now i try to resolve engines

From: From: renesance123 Soft

Timestamp: 1/27/2015 10:02:55 AM(UTC+0)
Source App: Skype: caravaname

Body:

As i promissed you

From: From: caravaname Rami Ghanem
Timestamp: 1/27/2015 10:17:59 AM(UTC+0)
Source App: Skype: caravaname

Body:

1. Fruits & Vegetables

2. Engines

3. Crew for MiG 23 one pilot and maintenance team
4. Igla Operator

5, Quadrat
6. Computers for the Mi 24

7. NV QTY for the MI 24

From:.From: renesance123 Soft
Timestamp: 1/27/2015 12:39:51 PM(UTC+0)
Source App: Skype: caravaname

Body:

Done

From: From: caravaname Rami Ghanem
Timestamp: 1/27/2015 12:40:31 PM(UTC+0)
Source App: Skype: caravaname

Body:

thank you

From: From: renesance123 Soft
Timestamp: 1/27/2015 1:07:56 PM(UTC+0)
Source App: Skype: caravaname

Body:

Send me your passport to viber

From: From: renesance123 Soft

Timestamp: 1/27/2015 1:08:07 PM(UTC+0)

Subject to Protective Order

00053978

Filed 05/13/19 Page 48 of 85 Page ID #:6835

(one maintenance guy, one operator & one Armament technical)

Ghanem-00055446

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 49 of 85 Page ID #:6836

Source App: Skype: caravaname

Body:

4000? Correct?

From: From; renesance123 Soft

Timestamp: 1/27/2015 10:13:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

good evening

From: From: renesance123 Soft

Timestamp: 1/27/2015 10:13:33 PM(UTC+0)
Source App: Skype: caravaname

Body:

So you was right that second guy lied us
From: From: renesance123 Soft

Timestamp: 1/27/2015 10:13:57 PM(UTC+0)
Source App: Skype: caravaname

Body:

i decided to send them back together with another guy
From: From: renesance123 Soft

Timestamp: 1/28/2015 1:02:26 PM(UTC+0)
Source App: Skype: caravaname

Body:

Sergiu Banari: 697-964-9384

From: From: renesance123 Soft

Timestamp: 1/28/2015 1:03:08 PM(UTC+0)
Source App: Skype: caravaname

Body:

Olesea Banari:534-709-2562

From: From: renesance123 Soft

Timestamp: 1/28/2015 1:03:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 1/28/2015 1:04:31 PM(UTC+0)
Source App: Skype: caravaname

Body:

Fram: From: renesance123 Soft
Timestamp: 1/28/2015 1:04:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

Did you receive it?

From: From: renesance123 Soft
Timestamp: 1/29/2015 6:08:49 PM(UTC+0)
Source App: Skype: caravaname

Body:

Sorry i was offline

From: From: renesance123 Soft
Timestamp: 1/29/2015 6:08:59 PM(UTC+0)
Source App: Skype: caravaname

Body:

| just arrived to kiev

From: From: renesance123 Soft
Timestamp: 1/29/2015 6:09:19 PM(UTC+0)
Source App: Skype: caravaname

Body:

When you will be ready to speak?

Subject to Protective Order Ghanem-00055447
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 50 of 85 Page ID #:6837

From: From: caravaname Rami Ghanem
Timestamp: 1/29/2015 6:10:13 PM(UTC+0)
Source App: Skype: caravaname

Body:

iam on the other line

From: From: renesance123 Soft
Timestamp: 1/29/2015 6:11:07 PM(UTC+0)
Source App: Skype: caravaname

Body:

When we can speak? Half an hour?

From: From: caravaname Rami Ghanem
Timestamp: 1/29/2015 6:11:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

Ok

From: From: renesance123 Soft
Timestamp: 1/29/2015 6:11:59 PM(UTC+0)
Source App: Skype: caravaname

Body:

Ok

From: From: caravaname Rami Ghanem
Timestamp: 1/29/2015 6:20:05 PM(UTC+0)
Source App: Skype: caravaname

Body:

Call me when you are ready

From: From: renesance 123 Soft
Timestamp: 1/29/2015 6:42:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 1/30/2015 8:32:26 AM(UTC+0)
Source App: Skype: caravaname

Body:

Call me on sim travel

From: From: renesance123 Soft
Timestamp: 1/30/2015 11:43:38 PM(UTC+0)
Source App: Skype: caravaname

Body:

222?

From: From: renesance123 Soft
Timestamp: 1/31/2015 2:13:56 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you free????

From: From: renesance123 Soft
Timestamp: 2/1/2015 10:06:37 AM(UTC+0)
Source App: Skype: caravaname

Body:

When you can speak????

From: From: renesance123 Soft
Timestamp: 2/1/2015 9:29:39 PM(UTC+0)
Source App: Skype: caravaname

Body:

Call me when you are

From: From: renesance123 Soft
Timestamp: 2/2/2015 10:11:57 AM(UTC+0)

Subject to Protective Order Ghanem-00055448
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 51o0f85 Page ID #:6838

Source App: Skype: caravaname

Body:

Rami can you ask the general to call his agent and to arrange tickets for 2 our guys?
From: From: renesance123 Soft
Timestamp: 2/2/2015 10:12:06 AM(UTC+0)
Source App: Skype: caravaname

Body:

Let me know please

From: From: renesance123 Soft
Timestamp: 2/2/2015 9:13:06 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hi

From: From: renesance123 Soft
Timestamp: 2/2/2015 9:13:12 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you here?

From: From: caravaname Rami Ghanem
Timestamp: 2/2/2015 11:09:10 PM(UTC+0)
Source App: Skype: caravaname

Body:

yes

From: From: caravaname Rami Ghanem
Timestamp: 2/2/2015 11:14:37 PM(UTC+0)
Source App: Skype: caravaname

Body:

call me when you are ready

From: From: renesance123 Soft
Timestamp: 2/2/2015 11:15:28 PM(UTC+0)
Source App: Skype: caravaname

Body:

Sorry | am sleping

From: From: renesance123 Soft
Timestamp: 2/2/2015 11:15:39 PM(UTC+0)
Source App: Skype: caravaname

Body:

Please let speak tomorow

From: From: renesance123 Soft
Timestamp: 2/2/2015 11:15:44 PM(UTC+0)
Source App: Skype: caravaname

Body:

Thanks

From: From: renesance123 Soft
Timestamp: 2/2/2015 11:32:59 PM(UTC+0)
Source App: Skype: caravaname

Body:

Garmin 496

From: From: renesance123 Soft
Timestamp: 2/2/2015 11:33:03 PM(UTC+0)
Source App: Skype: caravaname

Body:

4 pes

From: From: renesance123 Soft
Timestamp: 2/4/2015 9:11:27 AM(UTC+0)
Source App: Skype: caravaname

Body:

Please let me know what you decided with my letters

Subject to Protective Order Ghanem-00055449
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 52 of 85 Page ID #:6839

From: From: renesance123 Soft
Timestamp: 2/4/2015 9:11:40 AM(UTC+0)
Source App: Skype: caravaname

Body:

Good morning :)

From: From: renesance123 Soft
Timestamp: 2/4/2015 4:03:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 2/4/2015 4:03:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

Any news?

From: From: renesance123 Soft
Timestamp: 2/5/2015 9:36:35 AM(UTC+0)
Source App: Skype: caravaname

Body:

Hi teacher

From: From: renesance123 Soft
Timestamp: 2/5/2015 9:37:14 AM(UTC+0)
Source App: Skype: caravaname

Body:

When you have time for me

From: From: renesance123 Soft
Timestamp: 2/5/2015 11:30:21 AM(UTC+0)
Source App: Skype: caravaname

Body:

Something wrong with network

From: From: renesance123 Soft
Timestamp: 2/5/2015 11:47:00 AM(UTC+0)
Source App: Skype: caravaname

Body:

237000 +6400

From: From: renesance123 Soft
Timestamp: 2/5/2015 11:53:05 AM(UTC+0)
Source App: Skype: caravaname

Body:

Call me

From: From: renesance123 Soft
Timestamp: 2/6/2015 4:39:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hi brother

From: From: renesance123 Soft
Timestamp: 2/7/2015 6:58:33 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hi brother

From: From: renesance123 Soft
Timestamp: 2/7/2015 6:58:52 PM(UTC+0)
Source App: Skype: caravaname

Body:

Today is my son Luka birthday

From: From: renesance123 Soft

Subject to Protective Order Ghanem-00055450
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 53 0f 85 Page ID #:6840

Timestamp: 2/7/2015 6:59:11 PM(UTC+0)
Source App: Skype: caravaname

Body:

in 1 hour | will be free and will call you
From: From: renesance123 Soft
Timestamp: 2/9/2015 9:03:01 AM(UTC+0)
Source App: Skype: caravaname

Body:

Hi rami

From: From: renesance123 Soft
Timestamp: 2/9/2015 9:03:21 AM(UTC+0)
Source App: Skype: caravaname

Body:

{| am doing everything as we discussed yesterday
From: From: renesance123 Soft
Timestamp: 2/9/2015 9:03:34 AM(UTC+0)
Source App: Skype: caravaname

Body:

| need something urgent

From: From: renesance123 Soft
Timestamp: 2/9/2015 9:04:06 AM(UTC+0)
Source App: Skype: caravaname

Body:

Can you ask general if he sent money for MI24 salary ?
From: From: renesance123 Soft
Timestamp: 2/9/2015 9:04:26 AM(UTC+0)
Source App: Skype: caravaname

Body:

| want to give another company

From: From: renesance123 Soft
Timestamp: 2/9/2015 10:05:51 AM(UTC+0)
Source App: Skype: caravaname

Body:

Octopus Consulting & Trading Itd

Ref N: B20150117-1EM :

Attn.; Mr. Evgeni Malamud

From: From: renesance123 Soft
Timestamp: 2/9/2015 10:06:13 AM(UTC+0)
Source App: Skype: caravaname

Body:

5000000*14,20

From: From: renesance123 Soft
Timestamp: 2/9/2015 10:06:19 AM(UTC+0)
Source App: Skype: caravaname

Body:

23 MM

From: From: renesance123 Soft
Timestamp: 2/9/2015 10:57:50 AM(UTC+0)
Source App: Skype: caravaname

Body:

| am here

From: From: renesance123 Soft
Timestamp: 2/9/2015 11:38:13 AM(UTC+0)
Source App: Skype: caravaname

Body:

Subject to Protective Order Ghanem-00055451
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 54o0f85 Page ID #:6841

| am here

From: From: renesance123 Soft

Timestamp: 2/9/2015 6:15:11 PM(UTC+0)

Source App: Skype: caravaname

Body:

| will be online very long

Call me when you can speak

From: From: renesance123 Soft

Timestamp: 2/10/2015 2:02:49 PM(UTC+0)

Source App: Skype: caravaname

Body:

Check you mail please

From: From: renesance123 Soft

Timestamp: 2/11/2015 6:46:12 PM(UTC+0)

Source App: Skype: caravaname

Body:

ok. Sergei, every fees you find in our website (Price list of servis) <a
href="http://www.montpellier.do/documents/">http://www.montpellier.do/documents/</a> , but open account means : 2.000 USD/EUR
and monthly fee is 200 USD/EUR. transfers fee we accountig via corespondent banks...

From: From: renesance123 Soft

Timestamp: 2/11/2015 8:45:34 PM(UTC+0)

Source App: Skype: caravaname

Body:

Good evening

From: From: renesance123 Soft

Timestamp: 2/11/2015 8:46:02 PM(UTC+0)

Source App: Skype: caravaname

Body:

This is the opinion of the pilot | 39

From: From: renesance123 Soft

Timestamp: 2/11/2015 8:46:06 PM(UTC+0)

Source App: Skype: caravaname

Body:

We all goes well, today is my Volodya flew with a local pilot to fly about with guns hanging empty at first, all went well. Then he decided
to charge each of 10 pieces and fly to the landfill, left loaded normally, and jammed right when charging it had to remove and
disassemble, three shells for some reason have become skewed to the end of the day ate pulled. Tomorrow everything promoem
smazhem paste it again in a gondola on the new charges and if everything will be fine to fly to the landfill. Let's see what will be the
result. Do not know why they are behind these guns so clung, in the first version of this suspension in general is not provided, should not
enhanced and conventional racks that are not designed for this load, and secondly efficiency defeat nupravlyaemymi missiles are much
higher. And if as | said Volodya (helicopter pilot) we want to use to cover them against air targets and ground to suppress the firing
points, in this case, would be the most effective option suspension is two blocks UB-16 (a 32 neupr.rakety, on the ground and air) guided
missiles and two R 3c (from which the air is practically impossible to go, and which can already start with 5-6km, not as effective gun with
a range 300-1200m) i.e. for solving the problem of cover - ideal suspension.

From: From: renesance123 Soft

Timestamp: 2/11/2015 8:46:27 PM(UTC+0)

Source App: Skype: caravaname

Body:

Just for you to know

From: From: renesance123 Soft

Timestamp: 2/11/2015 8:46:45 PM(UTC+0)

Source App: Skype: caravaname

Body:

this is not a problem just info

From: From: renesance123 Soft

Timestamp: 2/12/2015 9:31:09 AM(UTC+0)

Source App: Skype: caravaname

Body:

The name of the company for the EUC is UNIMESKO Co. Itd.

From: From: renesance123 Soft

 

Subject to Protective Order Ghanem-00055452

00053978
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 55o0f85 Page ID #:6842

Timestamp: 2/12/2015 12:56:59 PM(UTC+0)
Source App: Skype: caravaname

Body:

Dear Rami

From: From: renesance123 Soft
Timestamp: 2/12/2015 12:57:09 PM(UTC+0)
Source App: Skype: caravaname

Body:

money are sent

From: From: renesance123 Soft
Timestamp: 2/12/2015 12:57:21 PM(UTC+0)
Source App: Skype: caravaname

Body:

-10100$

From: From: renesance123 Soft
Timestamp: 2/12/2015 12:58:08 PM(UTC+0)
Source App: Skype: caravaname

Body:

your guy will receive in euro=8695 euro
From: From: renesance123 Soft
Timestamp: 2/12/2015 12:58:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

confirm please thar you received my message please
From: From: renesance123 Soft

Timestamp: 2/12/2015 12:59:25 PM(UTC+0)
Source App: Skype: caravaname

Body:

swift i will send you tommorrow in the morning
From: From: caravaname Rami Ghanem
Timestamp: 2/12/2015 3:26:30 PM(UTC+0)
Source App: Skype: caravaname

Body:

yes | did thank you

From: From: renesance123 Soft
Timestamp: 2/12/2015 6:50:18 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am happy :)

From: From: caravaname Rami Ghanem
Timestamp: 2/12/2015 6:50:52 PM(UTC+0)
Source App: Skype: caravaname

Body:

very good you are happy but why

From: From: renesance123 Soft
Timestamp: 2/12/2015 7:36:33 PM(UTC+0)
Source App: Skype: caravaname

Body:

That you received :)

From: From: renesance123 Soft
Timestamp: 2/12/2015 7:36:52 PM(UTC+0)
Source App: Skype: caravaname

Body:

Do you have any news ?

From: From: caravaname Rami Ghanem
Timestamp: 2/12/2015 7:53:58 PM(UTC+0)
Source App: Skype: caravaname

Body:

Subject to Protective Order Ghanem-00055453
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 56 of 85 Page ID #:6843

Send me the instruction for how to send money to your account
From: From: renesance123 Soft
Timestamp: 2/12/2015 9:03:22 PM(UTC+0)
Source App: Skype: caravaname

Body:

| sent you invoices

From: From: renesance123 Soft

Timestamp: 2/12/2015 9:03:28 PM(UTC+0)
Source App: Skype: caravaname

Body:

One week ago

From: From: renesance123 Soft

Timestamp: 2/13/2015 12:51:55 PM(UTC+0)
Source App: Skype: caravaname

Body:

Guys from Kenya are ready for discussion
From: From: renesance123 Soft

Timestamp: 2/13/2015 12:52:20 PM(UTC+0)
Source App: Skype: caravaname

Body:

One of them is waiting for me in Bulgary
From: From: caravaname Rami Ghanem
Timestamp: 2/13/2015 12:52:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft

Timestamp: 2/13/2015 6:14:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

Received you letter

Also | need the company registration number, company's bank and account
And the ammount

From: From: renesance123 Soft

Timestamp: 2/14/2015 12:47:38 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 2/14/2015 4:10:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you here???

From: From: renesance123 Soft
Timestamp: 2/14/2015 5:50:04 PM(UTC+0)
Source App: Skype: caravaname

Body:

15 minutes please

From: From: renesance123 Soft
Timestamp: 2/14/2015 5:50:10 PM(UTC+0)
Source App: Skype: caravaname

Body:

Ok?

From: From: caravaname Rami Ghanem
Timestamp: 2/14/2015 5:50:26 PM(UTC+0)
Source App: Skype: caravaname

Body:

ok

Subject to Protective Order Ghanem-00055454
00053978

 
Case 2:15-cr-00704-SJO Document 431-14

From: From: renesance123 Soft
Timestamp: 2/14/2015 5:50:36 PM(UTC+0)
Source App: Skype: caravaname

Body:

Thanks

From: From: caravaname Rami Ghanem
Timestamp: 2/14/2015 6:50:25 PM(UTC+0)
Source App: Skype: caravaname

Body:

hello

From: From: renesance123 Soft
Timestamp: 2/15/2015 10:30:34 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hi dear brother

| have 2 good news:

Filed 05/13/19 Page 57 of 85 Page ID #:6844

1) Vladimir came back from his trip. Everything is ok. Our friends are happy
2) yurii was doing his job today . First time with one Arab friend and communication was ok because all these guys studied in Russia .
After that they made one flight together with another guy from our team. The communication with ground support was very good and

without any problem.

So everything is ok

From: From: renesance123 Soft
Timestamp: 2/15/2015 11:34:09 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you ok?

From: From: renesance123 Soft
Timestamp: 2/16/2015 10:44:44 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 2/16/2015 10:49:24 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 2/16/2015 10:52:11 AM(UTC+0)
Source App: Skype: caravaname

Body:

yes but it's not important for now thank you for the information anyway we will get to this matter later brother

From: From: caravaname Rami Ghanem
Timestamp: 2/16/2015 10:53:22 AM(UTC+0)
Source App: Skype: caravaname

Body:

focus on getting the goods

From: From: renesance123 Soft
Timestamp: 2/16/2015 10:57:25 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 2/16/2015 10:57:41 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 2/16/2015 10:58:04 AM(UTC+0)

Subject to Protective Order

00053978

Ghanem-00055455

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 58 of 85 Page ID #:6845

Source App: Skype: caravaname
Body:

From: From: renesance123 Soft
Timestamp: 2/16/2015 10:58:22 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 2/16/2015 10:58:51 AM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 2/16/2015 2:35:36 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 2/16/2015 2:35:47 PM(UTC+0)
Source App: Skype: caravaname

Body:

Yes

From: From: renesance123 Soft
Timestamp: 2/16/2015 2:35:51 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 2/16/2015 2:36:12 PM(UTC+0)
Source App: Skype: caravaname

Body:

May be we will have full delivery

From: From: renesance123 Soft
Timestamp: 2/16/2015 2:36:19 PM(UTC+0)
Source App: Skype: caravaname

Body:

3 kinds

From: From: renesance123 Soft
Timestamp: 2/16/2015 2:36:22 PM(UTC+0)
Source App: Skype: caravaname

Body:

3 planes

From: From: renesance123 Soft
Timestamp: 2/16/2015 2:36:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

{ will tell you later

From: From: caravaname Rami Ghanem
Timestamp: 2/16/2015 2:38:08 PM(UTC+0)
Source App: Skype: caravaname

Body:

(y)

From: From: caravaname Rami Ghanem
Timestamp: 2/16/2015 2:38:32 PM(UTC+0)
Source App: Skype: caravaname

Body:

Ok

Subject to Protective Order Ghanem-00055456
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 59o0f85 Page ID #:6846

From: From: renesance123 Soft
Timestamp: 2/16/2015 2:38:56 PM(UTC+0)
Source App: Skype: caravaname

Body:

With our guys no more problems?

From: From: renesance123 Soft
Timestamp: 2/17/2015 1:31:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

Dear Rami do you this company:
AVIOCOM TECH NOLOGIES

From: From: renesance123 Soft
Timestamp: 2/17/2015 1:31:22 PM(UTC+0)
Source App: Skype: caravaname

Body:

Jordan

From: From: renesance123 Soft
Timestamp: 2/17/2015 1:31:45 PM(UTC+0)
Source App: Skype: caravaname

Body:

Do you know this company?

From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 1:31:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

name of the manager

From: From: renesance123 Soft
Timestamp: 2/17/2015 1:32:03 PM(UTC+0)
Source App: Skype: caravaname

Body:

| have no it

From: From: renesance123 Soft
Timestamp: 2/17/2015 1:33:25 PM(UTC+0)
Source App: Skype: caravaname

Body:

Address: 87 Gardens, St. Haddad Center Amman, Jordan
From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 1:35:02 PM(UTC+0)
Source App: Skype: caravaname

Body:

no i don’t know nless i know the manager’s name but why
From: From: renesance123 Soft
Timestamp: 2/17/2015 1:35:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

They appeared on hirizont

From: From: renesance123 Soft
Timestamp: 2/17/2015 1:35:58 PM(UTC+0)
Source App: Skype: caravaname

Body:

i will explain you in the evening

From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 1:36:03 PM(UTC+0)
Source App: Skype: caravaname

Body:

and

From: From: renesance123 Soft

Subject to Protective Order Ghanem-00055457
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 60 of 85 Page ID #:6847

Timestamp: 2/17/2015 1:36:16 PM(UTC+0)
Source App: Skype: caravaname

Body:

If you will have time for me

From: From: renesance123 Soft
Timestamp: 2/17/2015 1:36:23 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 1:36:33 PM(UTC+0)
Source App: Skype: caravaname

Body:

(rofl)

From: From: renesance123 Soft
Timestamp: 2/17/2015 1:37:00 PM(UTC+0)
Source App: Skype: caravaname

Body:

| like that you have good disposition

From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 1:37:22 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 1:38:32 PM(UTC+0)
Source App: Skype: caravaname

Body:

try to get the name of the owner and | will know all what it require about them
From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 1:39:35 PM(UTC+0)
Source App: Skype: caravaname

Body:

it looks like a communication company they worked with the mobile companies in Jordan but get me some names
From: From: renesance123 Soft
Timestamp: 2/17/2015 1:44:22 PM(UTC+0)
Source App: Skype: caravaname

Body:

| will try

From: From: renesance123 Soft
Timestamp: 2/17/2015 1:53:19 PM(UTC+0)
Source App: Skype: caravaname

Body:

Check your viber

From: From: renesance123 Soft
Timestamp: 2/17/2015 1:53:21 PM(UTC+0)
Source App: Skype: caravaname

Body:

Please

From: From: caravaname Rami Ghanem

Timestamp: 2/17/2015 1:55:47 PM(UTC+0)

Source App: Skype: caravaname

Body:

got it but no names | am sorry | don't know them...... last name of the family is how we know who is who
From: From: renesance123 Soft

Timestamp: 2/17/2015 1:56:36 PM(UTC+0)

Source App: Skype: caravaname

Body:

Subject to Protective Order Ghanem-00055458
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 61 0f85 Page ID #:6848

Yes | understand but you seen no name indicated
From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 2:16:14 PM(UTC+0)
Source App: Skype: caravaname

Body:

hello

From: From: renesance123 Soft
Timestamp: 2/17/2015 2:51:57 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami sorry

From: From: renesance123 Soft
Timestamp: 2/17/2015 2:52:02 PM(UTC+0)
Source App: Skype: caravaname

Body:

Can not speak

From: From: renesance123 Soft
Timestamp: 2/17/2015 2:52:11 PM(UTC+0)
Source App: Skype: caravaname

Body:

Very hard discussion

From: From: renesance123 Soft
Timestamp: 2/17/2015 2:52:20 PM(UTC+0)
Source App: Skype: caravaname

Body:

| will call you later

From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 2:52:28 PM(UTC+0)
Source App: Skype: caravaname

Body:

ok

From: From: renesance123 Soft
Timestamp: 2/17/2015 2:52:51 PM(UTC+0)
Source App: Skype: caravaname

Body:

| hope you will not be abset that | do not answer
From: From: renesance123 Soft
Timestamp: 2/17/2015 2:53:10 PM(UTC+0)
Source App: Skype: caravaname

Body:

Please believe | try to do impossible things
From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 2:53:23 PM(UTC+0)
Source App: Skype: caravaname

From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 2:53:32 PM(UTC+0)
Source App: Skype: caravaname

Body:

carry on with your work

From: From: caravaname Rami Ghanem
Timestamp: 2/17/2015 2:53:39 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am fine

From: From: renesance123 Soft

Subject to Protective Order Ghanem-00055459
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 62 of 85 Page ID #:6849

Timestamp: 2/18/2015 8:26:49 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hi

From: From: renesance123 Soft
Timestamp: 2/18/2015 8:27:06 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am still on the meeting will call you later
From: From: renesance123 Soft
Timestamp: 2/18/2015 8:27:11 PM(UTC+0)
Source App: Skype: caravaname

Body:

Thanks

From: From: caravaname Rami Ghanem
Timestamp: 2/18/2015 8:27:24 PM(UTC+0)
Source App: Skype: caravaname

Body:

ok

From: From: caravaname Rami Ghanem
Timestamp: 2/18/2015 11:42:12 PM(UTC+0)
Source App: Skype: caravaname

Body:

still

From: From: renesance123 Soft
Timestamp: 2/19/2015 9:44:09 AM(UTC+0)
Source App: Skype: caravaname

Body:

Hi my brother

From: From: renesance123 Soft
Timestamp: 2/19/2015 9:44:18 AM(UTC+0)
Source App: Skype: caravaname

Body:

Do not be abset

From: From: renesance123 Soft
Timestamp: 2/19/2015 9:44:31 AM(UTC+0)
Source App: Skype: caravaname

Body:

| try to resolve everything

From: From: renesance123 Soft
Timestamp: 2/19/2015 9:45:02 AM(UTC+0)
Source App: Skype: caravaname

Body:

Yesterday i arrived to my hotel practical dead and very tired
From: From: renesance123 Soft
Timestamp: 2/19/2015 9:45:13 AM(UTC+0)
Source App: Skype: caravaname

Body:

| am on the meeting now

From: From: renesance123 Soft
Timestamp: 2/19/2015 9:45:36 AM(UTC+0)
Source App: Skype: caravaname

Body:

We try to finish everything till tommorrow
From: From: renesance123 Soft
Timestamp: 2/19/2015 9:45:56 AM(UTC+0)
Source App: Skype: caravaname

Body:

Subject to Protective Order Ghanem-00055460
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 63 of 85 Page ID #:6850

When i finish my meeting | will call you
From: From: renesance123 Soft
Timestamp: 2/19/2015 7:58:32 PM(UTC+0)
Source App: Skype: caravaname

Body:

Dear brother

From: From: renesance123 Soft
Timestamp: 2/19/2015 7:58:38 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am online

From: From: renesance123 Soft
Timestamp: 2/19/2015 7:58:49 PM(UTC+0)
Source App: Skype: caravaname

Body:

Let me know when you are here

From: From: renesance123 Soft
Timestamp: 2/19/2015 7:58:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

Thanks

From: From: caravaname Rami Ghanem
Timestamp: 2/19/2015 8:31:32 PM(UTC+0)
Source App: Skype: caravaname

Body:

cail me when ready

From: From: caravaname Rami Ghanem
Timestamp: 2/19/2015 8:56:31 PM(UTC+0)
Source App: Skype: caravaname

Body:

Nikos Georgoulas

Principal

Mob <a href="skype:+306932298000">+30693 22 98000</a>
<a href="mailto:n.p.georgoulas@whitesteps.com">n.p.georgoulas@whitesteps.com</a>

<a href="http://www.whitesteps.com">www.whitesteps.com</a>
<a href="mailto:info@whitesteps.com">info@whitesteps.com</a>

WHITESTEPS S.A. WHITESTEPS S.A. WHITESTEPS HKLTD. WHITESTEPS COLTD.
Rue Pierre-Aeby 10 353 Irakliou Aven. 701/702 Fu Fai Com, Ctr. Kasemkij Building
1702 Fribourg 141 22 Athens 27 Hillier Street 120 Silom Road
Switzerland Greece Hong Kong Bangkok
<a href="skype:+41225100633">+41 225100633</a> <« <a href="skype:+302130317370">+30 2130317370</a> ‘ <a
href="skype:+85236789919">+852 3678991 9</a> » <a href="skype:+66825852177">+668 25852177</a>
From: From: renesance123 Soft
Timestamp: 2/21/2015 5:43:51 PM(UTC+0)
Source App: Skype: caravaname
Body:
Manchjucov
From: From: renesance123 Soft
Timestamp: 2/22/2015 1:25:04 PM(UTC+0)
Source App: Skype: caravaname
Body:
Check mail
From: From: renesance123 Soft
Timestamp: 2/22/2015 1:54:29 PM(UTC+0)

Subject to Protective Order Ghanem-00055461
00053978

 
Case 2:15-cr-00704-SJO Document 431-14

Source App: Skype: caravaname

Body:

Are you ?here

From: From: renesance123 Soft
Timestamp: 2/22/2015 1:54:39 PM(UTC+0)
Source App: Skype: caravaname

Body:

| need to go

From: From: renesance123 Soft
Timestamp: 2/22/2015 1:54:44 PM(UTC+0)
Source App: Skype: caravaname

Body:

But i have news

From: From: renesance123 Soft
Timestamp: 2/22/2015 2:02:27 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you here?

Fram: From: renesance123 Soft
Timestamp: 2/22/2015 3:51:13 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am back

From: From: renesance123 Soft
Timestamp: 2/22/2015 3:51:21 PM(UTC+0)
Source App: Skype: caravaname

Body:

Call any moment

From: From: renesance123 Soft
Timestamp: 2/22/2015 3:51:27 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 2/22/2015 4:01:00 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 2/22/2015 6:33:18 PM(UTC+0)
Source App: Skype: caravaname
Body:

Dear Rami

Filed 05/13/19 Page 64 of 85 Page ID #:6851

Please find out if MR Omar is able to come tomorrow at 17:00or 18:00 to the address | sent to you few days ago

From: From: renesance123 Soft
Timestamp: 2/22/2015 6:51:28 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami stop

| will arrange everything in Kiev

Tomorrow in the evening when Andrei arrive to Kiev | will Inform you

From: From: renesance123 Soft

Timestamp: 2/22/2015 11:04:00 PM(UTC+0)
Source App: Skype: caravaname

Body:

Are you sleeping?

From: From: renesance123 Soft
Timestamp: 2/22/2015 11:13:47 PM(UTC+0)

Subject to Protective Order

00053978

Ghanem-00055462

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 65 o0f85 Page ID #:6852

Source App: Skype: caravaname

Body:

i sent you budget

From: From: renesance123 Soft

Timestamp: 2/22/2015 11:14:17 PM(UTC+0)
Source App: Skype: caravaname

Body:

The only thing is not indicated there is cash fees-6700$
From: From: renesance123 Soft

Timestamp: 2/23/2015 9:47:50 AM(UTC+0)
Source App: Skype: caravaname

Body:

Tried to call you but nothing

From: From: renesance123 Soft

Timestamp: 2/23/2015 9:48:12 AM(UTC+0)
Source App: Skype: caravaname

Body:

Let me know when you are here dear brother
From: From: renesance123 Soft

Timestamp: 2/23/2015 9:48:19 AM(UTC+0)
Source App: Skype: caravaname

Body:

Have a nice day

From: From: renesance123 Soft

Timestamp: 2/23/2015 3:41:53 PM(UTC+0)
Source App: Skype: caravaname

Body:

Good evening

Address:1-4 km road Kiev-Odesa village Gatnoe str. Institutskaia 73 hotel Terra nova
From: From: renesance123 Soft

Timestamp: 2/23/2015 3:42:06 PM(UTC+0)
Source App: Skype: caravaname

Body:

At 20:00 it will be ok

From: From: renesance123 Soft

Timestamp: 2/23/2015 5:00:42 PM(UTC+0)
Source App: Skype: caravaname

Body:

| am here

From: From: renesance123 Soft

Timestamp: 2/28/2015 7:58:03 PM(UTC+0)
Source App: Skype: caravaname

Body:

All this noise with my guys is a stupid joke
They had a free day yesterday and nobody refused missions
From: From: renesance123 Soft

Timestamp: 2/28/2015 8:31:29 PM(UTC+0)
Source App: Skype: caravaname

Body:

Garmin 495

From: From: renesance123 Soft

Timestamp: 3/1/2015 9:21:50 AM(UTC+0)
Source App: Skype: caravaname

Body:

Hi Rami

Do you have any news about oficial ceremony rifles?
From: From: renesance123 Soft

Timestamp: 3/1/2015 9:21:54 AM(UTC+0)

Subject to Protective Order Ghanem-00055463
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 66 of 85 Page ID #:6853

Source App: Skype: caravaname

Body:

Thanks

From: From: renesance123 Soft
Timestamp: 3/1/2015 8:04:28 PM(UTC+0)
Source App: Skype: caravaname

Body:

Dear Rami

Please send me the Draft of EUC without name of the city! As we discussed
From: From: renesance123 Soft
Timestamp: 3/1/2015 8:05:08 PM(UTC+0)
Source App: Skype: caravaname

Body:

What about alrbus the guy Is in India and come back only next Sunday
From: From: renesance123 Soft
Timestamp: 3/1/2015 8:07:01 PM(UTC+0)
Source App: Skype: caravaname

Body:

Please send Draft ASAP to send it to Kenia
Thanks in advance

Hope you are ok

| will be online next 2 hours

Tomorow as you know i have a trip but my number+359 and viber will be switch on
From: From: caravaname Rami Ghanem
Timestamp: 3/4/2015 5:29:51 PM(UTC+0)
Source App: Skype: caravaname

Body:

Moon Storm Enterprises Ltd

From: From: renesance123 Soft
Timestamp: 3/4/2015 5:31:38 PM(UTC+0)
Source App: Skype: caravaname

Body:

TIM grup bulgary

From: From: caravaname Rami Ghanem
Timestamp: 3/4/2015 5:44:27 PM(UTC+0)
Source App: Skype: caravaname

Body:

From: From: renesance123 Soft
Timestamp: 3/20/2015 8:28:41 AM(UTC+0)
Source App: Skype: caravaname

Body:

| am in Moscow :)

From: From: renesance123 Soft
Timestamp: 3/20/2015 8:29:00 AM(UTC+0)
Source App: Skype: caravaname

Body:

After 2 hours first meeting

From: From: renesance123 Soft
Timestamp: 3/20/2015 8:29:17 AM(UTC+0)
Source App: Skype: caravaname

Body:

And of course GOOD MORNING

From: From: caravaname Rami Ghanem
Timestamp: 3/30/2015 9:05:46 AM(UTC+0)
Source App: Skype: caravaname

Body:

where did you go

Subject to Protective Order Ghanem-00055464
00053978

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 67 of 85 Page ID #:6854

From: From: renesance123 Soft

Timestamp: 4/3/2015 9:16:43 PM(UTC+0)
Source App: Skype: caravaname

Body:

Rami are you here?

From: From: renesance123 Soft

Timestamp: 4/5/2015 5:03:19 PM(UTC+0)
Source App: Skype: caravaname

Body:

Sergei, |.will not mention prices before he sees you in person. Please do your best to come to Sofia.
From: From: renesance123 Soft

Timestamp: 4/5/2015 5:03:37 PM(UTC+0)
Source App: Skype: caravaname

Body:

Hallo my friend! |. suggests we meet Tuesday in Sofia. Would you be able to come?
From: From: renesance123 Soft
Timestamp: 4/14/2015 11:03:33 AM(UTC+0)
Source App: Skype: caravaname

Body:

Hi brother

From: From: renesance123 Soft
Timestamp: 4/14/2015 11:03:39 AM(UTC+0)
Source App: Skype: caravaname

Body:

How are you

From: From: renesance123 Soft
Timestamp: 4/14/2015 11:04:08 AM(UTC+0)
Source App: Skype: caravaname

Body:

we can not speak with each other for 2 days
From: From: renesance123 Soft
Timestamp: 4/14/2015 11:04:25 AM(UTC+0)
Source App: Skype: caravaname

Body:

please viet me know when we can speak

Subject to Protective Order
00053978

Ghanem-00055465

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 68 of 85 Page ID #:6855

EXHIBIT 11

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 69 of 85 Page ID #:6856

 

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 70 of 85 Page ID #:6857

EXHIBIT 12

 
 

 

 

 

Ghanem-00072445

_
oD
Q.
OD)
Tt
0
N
9
a
Oo
oO

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 72 of 85 Page ID #:6859

EXHIBIT 13

 
:6860

#

 

LO
wt
tt
N
me
OQ
Q
oO
&
DO
<
ow
a
oO

 

00143055.pdf

 

Case 2
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 740f85 Page ID #:6861

EXHIBIT 14

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 75o0f85 Page ID #:6862

 

00031729. pdf Subject to Protective Order Ghanem-00033151

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 76 of 85 Page ID #:6863

 

00031730.pdf Subject to Protective Order Ghanem-00033152

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 77 of 85 Page ID #:6864

EXHIBIT 15

 
Case 2:15-cr-00704-SJO Document 431-14

From:
Sent:
To:
Subject:

Alexei Alexei <office.hartford@gmail.com>
Sunday, June 28, 2015 12:50 AM

Rami Ghanem <ramithe@gmail.com>
Jordan

Filed 05/13/19 Page 78 of 85 Page ID #:6865

 

 

00078399

Ghanem-00072443

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 79 of 85 Page ID #:6866

 

00078399 Ghanem-00072443

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 80 of 85 Page ID #:6867

 

00078399 Ghanem-00072443

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 81 0f 85 Page ID #:6868

 

00078399 Ghanem-00072443

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 82 of 85 Page ID #:6869

 

With best regard,
Pavlo Heine
General Director

Metorg Farm

Kiev, Ukraine, 04074
2a,Aviozavodskaya str.,of. 1-4
tel/fax: +38 044 586 20 11
mob: @ +38 093 598 98 98
e-mail: boss@metorefarm.com
www.metorgfarm.com

00078399 Ghanem-00072443

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 83 of 85 Page ID #:6870

EXHIBIT 16
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 840f 85 Page ID #:6871

 

 

 
Case 2:15-cr-00704-SJO Document 431-14 Filed 05/13/19 Page 85 of 85 Page ID #:6872

 

 

 

 

 

 

 

 

 

will have your new Passe

Capen ne OR NR OAT

This “week your small |
brother worked with
fesurts

se eee nearest manent

 

 

 
